EXHIBIT 10.29

 

INDUSTRIAL LEASE - NET

 

1. BASIC PROVISIONS (“BASIC PROVISIONS”).

 

1.1 Parties: This Industrial Lease – Net (“Lease”), dated for reference purposes
only March 31, 2004, is made by and between SP KAISER GATEWAY I, LLC, a Delaware
limited liability company (“Lessor”), and LEAPFROG ENTERPRISES, INC., a Delaware
corporation (“Lessee”) (collectively the “Parties,” or individually a “Party”).

 

1.2 Premises: “Premises” shall mean that certain real property, including all
improvements therein or to be provided by Lessor under the terms of this Lease,
and commonly known as 13479 Valley Road, unincorporated San Bernardino County
(“County”), Fontana area, California (the “Building”), which Building consists
of approximately 600,080 square feet of space, together with appurtenant parking
areas, driveways and landscaped areas. A site plan for the Premises is attached
as Exhibit A-1, and a legal description of the Premises is attached as Exhibit
A-2.

 

1.3 Term: Seventy-seven (77) months (“Original Term”), commencing upon the date
(“Commencement Date”) that is the later of (i) June 15, 2004, or (ii)
Substantial Completion of the Building Tenant Improvements (as such terms are
defined in Exhibit C), and ending on the date (“Expiration Date”) that is
seventy-seven (77) months thereafter. The “Term” of this Lease shall be the
Original Term and any Extension Term (as defined in Paragraph 39.4) which Lessee
may elect pursuant to Paragraph 39.4. (See also Paragraph 3)

 

1.4 Early Possession: From and after the date of the full execution and delivery
of this Lease (the “Early Possession Date”), Lessee shall have right of access
and early occupancy of the Premises. The rights granted to Lessee in this
Paragraph 1.4 are subject to the provisions of Paragraphs 3.2 and 3.3.

 

1.5 Base Rent: “Base Rent” shall be payable on the first day of each month
commencing with the Commencement Date in accordance with the following schedule:

 

Period

--------------------------------------------------------------------------------

   Base Rent
per square foot per month


--------------------------------------------------------------------------------

   Base Rent per month


--------------------------------------------------------------------------------

Month 1- Month 5

   $ 0 NNN    $ 0

Month 6- Month 38

   $ 0.31 NNN    $ 186,024.80

Month 39- Month 77

   $ 0.33 NNN    $ 198,026.40

 

1.6 Base Rent Paid Upon Execution: $186,024.80, as Base Rent for the sixth (6th)
month of the Original Term.

 

1.7 Intentionally Omitted.

 

1.8 Agreed Use: Subject to the provisions of Paragraph 6 and the other
provisions of this Lease, the Premises may only be used for warehouse, storage,
light assembly, packaging and distribution and related general office use and/or
any other uses which comply

 

1



--------------------------------------------------------------------------------

with all Applicable Requirements (as defined in Paragraph 2.3) (the “Agreed
Use”). (See also Paragraph 6)

 

1.9 Insuring Party: Lessor is the “Insuring Party” unless otherwise stated
herein. (See also Paragraph 8)

 

1.10 Real Estate Brokers: (See also Paragraph 15)

 

(a) Representation: The following real estate brokers (collectively, the
“Brokers”) and brokerage relationships exist in this transaction:

 

Colliers Seeley and CB Richard Ellis, Inc., represent Lessor exclusively
(“Lessor’s Broker”); and

 

Lee & Associates represents Lessee exclusively (“Lessee’s Broker”).

 

1.11 Exhibits: Attached hereto are Exhibits A, B and C, all of which constitute
a part of this Lease and are incorporated into this Lease by reference.

 

2. PREMISES.

 

2.1 Letting. Lessor hereby leases to Lessee, and Lessee hereby leases from
Lessor, the Premises, for the term, at the rental, and upon all of the terms,
covenants and conditions set forth in this Lease. Unless otherwise provided
herein, any statement of size set forth in this Lease, or that may have been
used in calculating rental, is an approximation which the Parties agree is
reasonable and the rental based thereon is not subject to revision.

 

2.2 Condition. Lessee shall accept the Premises in their condition as of the
Commencement Date; provided, however, that the Building Tenant Improvements (as
defined in Exhibit C) have been Substantially Completed and the Premises are
free of debris or construction materials resulting from the Building Tenant
Improvements.

 

2.3 Compliance. To Lessor’s actual knowledge, the improvements on the Premises,
including the Tenant Improvements, shall comply with all applicable laws,
conditions, covenants or restrictions and other matters of record, building
codes, regulations and ordinances (“Applicable Requirements”) in effect on the
Commencement Date and applicable to the use of the Premises for warehousing,
distribution and light assembly, including, without limitation, the Americans
with Disabilities Act of 1990, as amended. Lessor shall have no responsibility
for any non-compliance with Applicable Requirements arising out of the specific
use to which Lessee will put the Premises other than as set forth in the
preceding sentence. Lessor shall also have no responsibility for any
non-compliance with Applicable Requirements for any Alterations (as defined in
Paragraph 7.3(a)) made or to be made by Lessee. Lessee is responsible for
determining whether or not the zoning is appropriate for Lessee’s intended use.
If Lessee does not give Lessor written notice of a non-compliance with
Applicable Requirements within ninety (90) days following the Commencement Date,
correction of that non-compliance shall be the obligation of Lessee at Lessee’s
sole cost and expense. Except as otherwise specifically provided in this
Paragraph 2.3 and in Paragraph 6.2, from and after the Commencement Date, Lessee
shall be responsible, at Lessee’s sole cost and expense, for causing the
Premises to

 

-2-



--------------------------------------------------------------------------------

comply with all Applicable Requirements including, without limitation, the
Americans with Disabilities Act of 1990, as amended. In addition, if the
Applicable Requirements are hereafter changed so as to require during the Term
of this Lease the construction of an addition to or an alteration of the
Building, the remediation of any Hazardous Substance (except for those Hazardous
Substances which Lessee is specifically not responsible for pursuant to
Paragraph 6.2 hereof), or the reinforcement or other physical modification of
the Building, Lessee shall be fully responsible for the cost thereof.
Notwithstanding anything to the contrary contained in the preceding sentence, if
such construction, alteration or modification constitutes a capital expenditure
as determined by Lessor in accordance with generally accepted accounting
principles (“GAAP”) consistently applied and is not required to be completed as
a result of Lessee’s use of the Premises or any Alteration undertaken by Lessee,
the cost thereof shall be paid by Lessor and Lessee shall reimburse Lessor for
Lessee’s Share of the Capital Item (as hereinafter defined) at the time the
expense is incurred by Lessor. The full amount of the cost of such capital
expenditure shall be amortized, on a straight line basis, over its useful life
as reasonably determined by Lessor in accordance with GAAP and the annual amount
of such amortization shall be the “Annual Amortized Amount”. The product of the
Annual Amortized Amount multiplied by the number of years (pro-rated for any
partial year) remaining in the Term (excluding any Extension Term unless Lessee
has exercised its right under this Lease to extend the term for such Extension
Term) after the payment for such capital expenditure shall be “Lessee’s Share of
the Capital Item”.

 

2.4 Assignment of Warranties. Lessor and Lessee shall have the joint right to
pursue any rights which Lessor has under all transferable warranties, if any, as
to the roof and all systems in the Building and all improvements forming a part
of the Premises, for which Lessee has any maintenance or repair obligations
under this Lease. To the extent necessary for Lessee to pursue such rights,
Lessor shall reasonably cooperate with Lessee in connection therewith.
Notwithstanding the foregoing to the contrary, Lessee shall not have the right
to enforce any warranties which Lessor is not entitled to transfer to Lessee.

 

2.5 Common Area. Subject to (i) compliance with any future rules and regulations
reasonably prescribed by Lessor, (ii) the provisions of this Lease including,
without limitation, Paragraph 42, (iii) the right of Lessor and its agents and
representatives to perform any obligations and exercise any rights they may have
under this Lease, and (iv) compliance with Applicable Requirements, Lessee shall
have exclusive use of the areas of the Premises outside of the Building. Lessor
shall obtain Lessee’s prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed, prior to agreeing to any new
conditions, covenants or restrictions affecting the Premises which materially
diminish Lessee’s rights and/or materially increase Lessee’s obligations under
this Lease.

 

3. TERM.

 

3.1 Term. The Commencement Date, Expiration Date and Original Term of this Lease
are as specified in Paragraph 1.3. Upon the request of either Party, promptly
after the Commencement Date, the Parties shall execute and deliver a written
acknowledgment confirming the Commencement Date and the Expiration Date.

 

-3-



--------------------------------------------------------------------------------

3.2 Early Possession. Lessee shall have the right of Early Possession, as set
forth in Paragraph 1.4 above; provided, however, that (i) Lessee shall provide
Lessor with copies of certificates of insurance, complying in all respects with
the terms of this Lease for all insurance required to be provided by Lessee
hereunder prior to entering the Premises, (ii) Lessee shall have obtained any
and all governmental approvals required for the Early Possession, (iii) Lessor
may impose any restrictions and conditions on Lessee’s right of Early Possession
which Lessor deems reasonably necessary until Substantial Completion of the
Building Tenant Improvements (and Lessee acknowledges and agrees that any
restrictions and conditions imposed by Lessor with the purpose of attempting to
avoid any delay in the Commencement Date shall be deemed reasonable), and (iv)
in no event shall Lessee or Lessee’s employees, agents, consultants, contractors
or invitees (collectively, the “Lessee Parties”) interfere with the construction
of the Tenant Improvements, nor with any inspections or issuance of final
approvals by any applicable governmental authority, and if Lessee fails to cease
such interference promptly after notice from Lessor specifying the nature of
such interference, Lessor shall have the right to terminate Lessee’s right of
Early Possession until Substantial Completion of the Building Tenant
Improvements. During the period from the Early Possession Date until the
Commencement Date, all of the terms of this Lease shall be in effect except that
Lessee shall not be required to pay any Base Rent, Real Property Taxes (as
defined in Paragraph 10), insurance premiums or Operating Expenses other than
utilities for the Premises. Lessee hereby releases and discharges Lessor and
Lessor’s employees, agents, consultants, contractors and manager (collectively,
the “Lessor Parties”) from and against any and all claims of loss, damage or
injury to persons or property, including without limitation any product
inventory, which is alleged to have occurred during the period of Early
Possession, excluding claims of loss, damage or injury to persons or property
caused by the gross negligence or willful misconduct of Lessor or a Lessor
Party. Lessor makes no representation or warranty about safety of the Premises
during any period of Early Possession, as construction and other activities will
be ongoing. Lessee shall coordinate its activities in the Premises during Early
Possession with Lessor and Lessor’s Contractor (as defined in Exhibit C).

 

3.3 Delay In Possession. Lessor agrees to use commercially reasonable efforts to
deliver possession of the Premises to Lessee by June 30, 2004, subject to Lessee
Delay (as defined in Exhibit C). If, despite said efforts, Lessor is unable to
deliver possession as agreed, Lessor shall not be subject to any liability
therefor, nor shall such failure affect the validity of this Lease. Except as
provided herein, Lessee shall not, however, be obligated to pay Rent (other than
utilities for the Premises) or perform its other obligations until it receives
possession of the Premises with the Building Tenant Improvements Substantially
Complete, unless and to the extent that Lessor’s failure to deliver possession
of the Premises resulted from Lessee Delay (as defined in Exhibit C).

 

3.4 Lessee Compliance. Lessor shall not be required to tender possession or
permit Early Possession of the Premises to Lessee until Lessee complies with its
obligation to provide evidence of insurance (Paragraph 8.5). Pending delivery of
such evidence, Lessee shall be required to perform all of its obligations under
this Lease from and after the Commencement Date, including the payment of Rent
(subject to the free Rent provisions of Paragraph 4.1), notwithstanding Lessor’s
election to withhold possession pending receipt of such evidence of insurance.

 

-4-



--------------------------------------------------------------------------------

4. RENT.

 

4.1 Rent Defined. All obligations of Lessee under this Lease to pay money to
Lessor including, without limitation, Base Rent, Operating Expenses, Real
Property Taxes and for the insurance required to be maintained under this Lease
are deemed to be rent (“Rent”). For the period of Month 1 through (and
including) Month 5, Lessee shall not be required to pay Base Rent (but shall be
required to pay all other Rent other than the first $58,000 of other Rent due to
Lessor under this Lease).

 

4.2 Payment. Lessee shall cause payment of Base Rent and other Rent or charges,
as the same may be adjusted hereunder from time to time, to be received by
Lessor in lawful money of the United States, without offset or deduction (except
as specifically permitted in this Lease), on or before the day on which it is
due. Base Rent and other Rent or charges for any period during the Term hereof
which is for less than one (1) full calendar month shall be prorated based upon
the actual number of days of said month. Payment of Base Rent and other Rent or
charges shall be made to Lessor at its address stated herein or to such other
persons or place as Lessor may from time to time designate in writing.
Acceptance of a payment which is less than the amount then due shall not be a
waiver of Lessor’s rights to the balance of such Base Rent and other Rent or
charges, regardless of Lessor’s endorsement or notation on any check so stating.

 

5. OPERATING EXPENSES.

 

5.1 Operating Expenses. This Lease is intended to be a “net” lease whereby all
costs and charges relating to the ownership, management, use, maintenance,
repair and operation of the Premises shall be borne solely by Lessee, unless
this Lease expressly states that such costs and charges are to be borne by
Lessor. In connection with the foregoing, in addition to Lessee’s repair and
maintenance obligations set forth elsewhere in this Lease, Lessee shall pay to
Lessor the Operating Expenses (as defined below) in each calendar year
(including partial calendar years) during the Term of this Lease pursuant to the
following provisions of this Paragraph 5. “Operating Expenses” shall mean all
costs and expenses incurred by Lessor with respect to the ownership, management,
use, maintenance, repair and operation of the Premises including, but not
limited to: (i) costs incurred by Lessor for property management fees for the
management of the Premises, any assessments, association fees, maintenance fees
(including, without limitation, landscape maintenance), and all costs assessed
or charged under any conditions, covenants and restrictions affecting the
Premises; (ii) insurance deductibles and the costs of and/or relating to the
insurance maintained by Lessor with respect to the Premises pursuant to
Paragraph 8 of this Lease; (iii) all costs paid or incurred by Lessor to
maintain, repair or replace any portion of the Building or the Premises,
excluding only those obligations of Lessor which are described in Paragraphs
7.2(a), 9 and 14 as being the obligation of Lessor without right of
reimbursement from Lessee; and (iv) any costs to Lessor in performing any
obligations of Lessee under this Lease. To the extent any such expenditure
constitutes a capital expenditure as determined by Lessor in accordance with
GAAP, then such capital expenditure shall be amortized (including annualized
interest on the unamortized cost at 10%) over its useful life as reasonably
determined by Lessor in accordance with GAAP. Notwithstanding the foregoing,
Operating Expenses shall not include the following: (1) interest, principal,
points and fees on debts (except in connection with the financing of items which
may be included in

 

-5-



--------------------------------------------------------------------------------

Operating Expenses) or amortization on any mortgage, deed of trust or any other
debt instrument encumbering Lessor’s interest in the Building or the Premises;
(2) rent and other payments under any ground lease of the Premises; (3) any
costs for which Lessor has received reimbursement or contribution from any
insurance carrier in response to any claim made by Lessor or any costs for which
Lessor has received reimbursement or contribution under any warranty or
condemnation award; (4) Lessor’s general corporate overhead and/or
administrative costs; (5) brokerage commissions in connection with this Lease or
any other lease; (6) that portion of the property management fee in excess of
Three Thousand Dollars ($3,000) per month; (7) costs occasioned by Lessor’s
fraud or willful misconduct under Applicable Requirements; (8) interest,
penalties or other costs arising out of Lessor’s failure to make timely payments
of its obligations, to the extent not caused by Lessee’s failure to make such
payments when due under this Lease; (9) costs to correct any conditions in
violation of Applicable Requirements for which Lessor is solely responsible
under Paragraph 2.3; (10) costs of Hazardous Substance investigatory and/or
remedial actions for which Lessor has agreed to be solely responsible under this
Lease; (11) the Tenant Improvements (other than as provided for in Exhibit C);
and (12) Lessor’s obligations under Section 10 of Exhibit C.

 

5.2 “Estimated Expenses” for any particular year shall mean Lessor’s estimate of
Operating Expenses for a calendar year. Lessee shall pay the Estimated Expenses
in monthly installments of one-twelfth (1/12th) thereof on the first day of each
calendar month during such year. For the period during any calendar year prior
to Lessee’s receipt of the Estimated Expenses for that year, Lessee shall pay to
Lessor the same monthly installment amount which Lessee was required to pay
during the last month of the preceding calendar year. If at any time Lessor
determines that Operating Expenses are projected to vary from the then Estimated
Expenses, Lessor may, by notice to Lessee, revise such Estimated Expenses, and
Lessee’s monthly installments for the remainder of such year shall be adjusted
so that by the end of such calendar year Lessee has paid to Lessor the revised
Estimated Expenses for such year. “Operating Expenses Adjustment” shall mean the
difference between Estimated Expenses and Operating Expenses for any calendar
year. Within one hundred eighty (180) days after the end of each calendar year,
Lessor shall deliver to Lessee a statement of Operating Expenses and Lessor’s
insurance costs for such calendar year, accompanied by a computation of the
Operating Expenses Adjustment (collectively, an “Expense Statement”). If
Lessee’s payments of Estimated Expenses for such calendar year are less than the
actual Operating Expenses for such calendar year, then Lessee shall pay the
Operating Expenses Adjustment amount to Lessor within forty-five (45) days after
receipt of such Expense Statement. If Lessee’s payments of Estimated Expenses
for such calendar year exceed the actual Operating Expenses for such calendar
year, then Lessor shall credit the Operating Expenses Adjustment amount to the
next installment(s) of the Operating Expenses, or with respect to the last
calendar year of the Lease Term, such Operating Expenses Adjustment amount shall
be paid by Lessor to Lessee within forty-five (45) days after Lessor’s delivery
of such Expense Statement for such last calendar year, or applied to Lessee’s
obligations for Rent. The Parties’ obligation to pay such amounts pursuant to
this Paragraph 5.2 shall survive the expiration or earlier termination of this
Lease.

 

5.3 Audit Rights. An Expense Statement shall be final and binding upon Lessee
unless Lessee, within ninety (90) days after Lessee’s receipt thereof, shall
contest any item therein by giving written notice to Lessor, specifying each
item contested and the reason therefor. If, during such ninety (90) day period,
Lessee questions or contests the accuracy of

 

-6-



--------------------------------------------------------------------------------

such Expense Statement, Lessor will provide Lessee with access to Lessor’s books
and records relating to the operation of the Premises (the “Expense
Information”). If after the review by Lessee of such Expense Information, Lessor
and Lessee cannot agree upon the amount of the Operating Expenses, Real Property
Taxes or insurance then Lessee shall have the right, within thirty (30) days
thereafter, to have an independent professional firm selected by Lessee from
among the largest firms in the United States that as a routine part of their
business conduct CAM audits, working pursuant to a fee arrangement other than a
contingent fee (at Lessee’s sole cost and expense unless Lessor is responsible
for such cost and expense pursuant the provisions of the last sentence of this
Paragraph 5.3) and approved by Lessor (which approval shall not be unreasonably
withheld, conditioned or delayed), audit and/or review the Expense Information
for the year in question (the “Independent Review”). The results of any such
Independent Review shall be binding on Lessor and Lessee. If the Independent
Review shows that the payments actually made by Lessee with respect to Operating
Expenses, Real Property Taxes and insurance for the calendar year in question
exceeded Operating Expenses, Real Property Taxes and insurance for such calendar
year, Lessor shall, at Lessor’s option, either (i) credit the excess amount to
the next succeeding installments of estimated Operating Expenses or (ii) pay the
excess to Lessee within forty-five (45) days after delivery of such statement,
except that after the expiration or earlier termination of this Lease or if at
any time Lessee is delinquent in its obligation to pay Rent, Lessor shall pay
the excess to Lessee after deducting all other amounts due Lessor. If the
Independent Review shows that Lessee’s payments with respect to Operating
Expenses, Real Property Taxes and insurance for such calendar year were less
than Operating Expenses, Real Property Taxes and insurance for the calendar
year, Lessee shall pay the deficiency to Lessor within forty-five (45) days
after delivery of such statement. If the Independent Review shows that Lessee
has overpaid with respect to Operating Expenses, Real Property Taxes and
insurance by more than five percent (5%), then Lessor shall reimburse Lessee for
the reasonable costs incurred by Lessee for the Independent Review.

 

6. USE.

 

6.1 Use. Lessee shall use and occupy the Premises in compliance with Applicable
Requirements only for the Agreed Use, and for no other purpose. Notwithstanding
anything to the contrary contained in this Lease, in no event shall the Premises
be used for any purpose or in any manner which violates any covenants,
conditions and restrictions encumbering the Premises. Lessee shall not use or
permit the use of the Premises in a manner that is unlawful, creates waste or a
nuisance or that unreasonably disturbs owners and/or occupants of adjacent
properties.

 

6.2 Hazardous Substances.

 

(a) Reportable Uses Require Consent. The term “Hazardous Substance” as used in
this Lease shall mean any product, substance, or waste whose presence, use,
manufacture, disposal, transportation, or release, either by itself or in
combination with other materials expected to be on the Premises, is either: (i)
injurious to the public health, safety or welfare, the environment or the
Premises, (ii) regulated or monitored by any governmental authority, or (iii) a
basis for potential liability of Lessor to any governmental agency or third
party under any applicable statute or common law theory. Hazardous Substances
shall include, but not be limited to, PCB’s, hydrocarbons, petroleum, gasoline,
and/or crude oil or any

 

-7-



--------------------------------------------------------------------------------

products, by-products or fractions thereof. Lessee shall not engage in any
activity in or on the Premises which constitutes a Reportable Use of Hazardous
Substances without the express prior written consent of Lessor, which consent
may be given or withheld in Lessor’s sole discretion, and timely compliance (at
Lessee’s expense) with all Applicable Requirements. “Reportable Use” shall mean
(i) the installation or use of any above ground storage tank, (ii) the
generation, possession, storage, use, transportation, or disposal of a Hazardous
Substance that requires a permit from, or with respect to which a report,
notice, registration or business plan is required to be filed with, any
governmental authority, and/or (iii) the presence at the Premises of a Hazardous
Substance with respect to which any Applicable Requirements requires that a
notice be given to persons entering or occupying the Premises or neighboring
properties (other than no-smoking restrictions). Notwithstanding the foregoing,
Lessee may use any ordinary and customary materials, in reasonable quantities,
which are reasonably required to be used in the normal course of the Agreed Use,
including Permitted Hazardous Substances (as defined below), so long as such use
is in compliance with all Applicable Requirements, is not a Reportable Use, and
does not expose the Premises or neighboring property to any meaningful risk of
contamination or damage or expose Lessor to any liability therefor. In addition,
Lessor may condition its consent to any Reportable Use upon receiving such
additional assurances as Lessor reasonably deems necessary to protect itself,
the public, the Premises and/or the environment against damage, contamination,
injury and/or liability, including, but not limited to, the installation (and
removal on or before Lease expiration or termination) of protective
modifications (such as concrete encasements) and/or requiring a security
deposit. As used in this Lease, “Permitted Hazardous Substances” shall mean (i)
routine office and janitorial supplies in usual and customary quantities, (ii)
battery acids and other fluids used to operate Lessee’s battery operated
forklifts in the Building and gasoline and other automobile fluids found in the
passenger vehicles of Lessee’s employees and invitees and Lessee’s or third
parties’ trucks, (iii) tobacco smoke, and (iv) prescription and non-prescription
drugs, perfumes, cosmetics and other toiletries and food and beverages, which
may contain Hazardous Substances.

 

(b) Duty to Inform Lessor. If Lessee knows, or has reasonable cause to believe,
that a Hazardous Substance (other than a Permitted Hazardous Substance) has come
to be located in, on, under or about the Premises, Lessee shall immediately give
written notice of such fact to Lessor, and provide Lessor with a copy of any
report, notice, claim or other documentation which it has concerning the
presence of such Hazardous Substance.

 

(c) Lessee Remediation. Lessee shall not cause or permit any Hazardous Substance
to be spilled or released in, on, under, or about the Premises (including
through the plumbing or sanitary sewer system) and shall promptly, at Lessee’s
sole cost and expense, take all investigatory and/or remedial action reasonably
recommended, whether or not formally ordered or required, for the cleanup of any
contamination of, and for the maintenance, security and/or monitoring of the
Premises or neighboring properties, that was caused or materially contributed to
by Lessee, or pertaining to or involving any Hazardous Substance brought onto
the Premises during the Term of this Lease, by, or for, Lessee, or any third
party (other than the Lessor Parties).

 

(d) Lessee Indemnification. Lessee shall indemnify, defend and hold Lessor, the
Lessor Parties and Lessor’s Lender (as defined in Paragraph 30 below) harmless
from and against any and all loss of rents and/or damages, liabilities,
judgments, claims, expenses,

 

-8-



--------------------------------------------------------------------------------

penalties, and attorneys’ and consultants’ fees arising at any time during or
after the Term of this Lease as a result (directly or indirectly) of or in
connection with (i) Lessee’s or any Lessee Parties breach of any of the
provisions of this Paragraph 6, or (ii) the presence of Hazardous Substances on,
under or about the Premises or other property to the extent arising out of
Lessee’s and/or any Lessee Parties’ activities or failure to act; provided,
however, that Lessee shall have no liability under this Lease with respect to
underground migration of any Hazardous Substance onto, under or about the
Premises from adjacent properties to the extent Lessee did not contribute to or
exacerbate such condition or with respect to any Hazardous Substances existing
on, under or about the Premises or adjacent property as of the date of this
Lease except to the extent that Lessee (or any Lessee Party) contributes to or
exacerbates such Hazardous Substances. Lessee’s obligations shall include, but
not be limited to, the effects of any contamination or injury to person,
property or the environment created or suffered by Lessee, and the cost of
investigation, removal, remediation, restoration and/or abatement, and shall
survive the expiration or termination of this Lease. No termination,
cancellation or release agreement entered into by Lessor and Lessee shall
release Lessee from its obligations under this Lease with respect to Hazardous
Substances, unless Lessor specifically agrees thereto in writing at the time of
such agreement and such agreement specifically identifies this Paragraph 6.2 of
the Lease.

 

(e) Investigations and Remediations. Lessor shall have responsibility for any
investigations or remediation measures required by governmental entities having
jurisdiction with respect to the existence of Hazardous Substances on, under or
about the Premises as of the date of this Lease, and Lessor shall indemnify and
hold Lessee and Lessee’s employees, agents, officers, directors, members and
property managers harmless for any investigation and clean-up costs and fines
resulting from the existence of Hazardous Substances on, under or about the
Premises as of the date of this Lease. Lessee shall cooperate fully in any such
activities at the request of Lessor, including allowing Lessor and Lessor’s
agents to have reasonable access to the Premises at reasonable times in order to
carry out any investigative and remedial responsibilities which Lessor may elect
to do. The obligations of Lessor set forth in this Paragraph 6.2(e) shall not be
binding on Lessor’s Lender upon acquiring Lessor’s interest in the Premises
and/or this Lease pursuant to any foreclosure proceeding, deed in lieu of
foreclosure, or other enforcement action taken pursuant to a deed of trust or
mortgage encumbering the Premises. All of the indemnification obligations of
Lessor set forth in this Paragraph 6.2(e) shall survive the expiration or
earlier termination of this Lease.

 

(f) Environmental Restrictions. Lessee acknowledges that Lessor took title to
the Premises subject to the following environmental restrictions (collectively,
the “Environmental Restriction(s)”): (i) the Environmental Restrictions, the
Restrictive Covenants and the Remediation Easement and all other matters
referred to in the Grant Deed pursuant to which Lessor’s
predecessor-in-interest, CCG Ontario, LLC (“Prior Owner”), acquired title to the
Premises, which was recorded in the Official Records of San Bernardino County on
August 16, 2000 as Document No. 20000294484; (ii) the Covenant to Restrict Use
of Property Environmental Restriction, which was recorded in the Official
Records of San Bernardino County on August 23, 2001 as Document No. 20010384140;
and (iii) Grant of Easement which was recorded in the Official Records of San
Bernardino County on August 16, 2000 as Document No. 20000294489. Lessee
acknowledges receipt of copies of the Environmental Restrictions and agrees that
this Lease has been made subject to the Environmental Restrictions. Lessor is
leasing the Premises to Lessee subject to the reservation of a non-exclusive
easement

 

-9-



--------------------------------------------------------------------------------

in, on, under and through the Premises in favor of Lessor, Prior Owner, and the
State of California, Environmental Protection Agency, Department of Toxic
Substances Control (“DTSC”) and their respective representatives and contractors
(collectively, “Easement Holders”) for access to and the performance of
assessment, monitoring, remediation and operations and maintenance activities
(including without limitation installing, using, maintaining, operating,
inspecting, repairing, replacing, supplementing and removing related equipment)
with respect to the existence of Hazardous Substances in, on or under the
Premises as may be necessary to effectuate the terms of the Consent Order. For
purposes hereof, the “Consent Order” means that certain Imminent and Substantial
Endangerment Determination and Consent Order with the DTSC pertaining to a
portion of the former Kaiser Steel Mill property, which includes the Premises.

 

6.3 Lessee’s Compliance with Applicable Requirements. Except as otherwise
provided in this Lease, Lessee shall, at Lessee’s sole expense, fully,
diligently and in a timely manner, materially comply with: (i) all Applicable
Requirements, (ii) the requirements of any applicable fire insurance underwriter
or rating bureau, without regard to whether said requirements are now in effect
or become effective after the Commencement Date, and (iii) the recommendations
relating to the Premises of Lessor’s engineers and/or environmental consultants;
provided that such engineers’ or consultants’ recommendations are commercially
reasonable recommendations for users comparable to Lessee and for facilities
comparable to the Premises, provided that Lessee has been provided with a copy
of such requirements and recommendations and has a reasonable period in which to
comply. Lessee shall, within ten (10) days after receipt of Lessor’s written
request, provide Lessor with copies of all permits and other documents, and
other information evidencing Lessee’s compliance with any Applicable
Requirements specified by Lessor, and shall immediately upon receipt by Lessee,
notify Lessor in writing (and immediately provide to Lessor copies of any
documents involved) of any threatened or actual claim, notice, citation,
warning, complaint or report pertaining to or involving the failure of Lessee or
the Premises to comply with any Applicable Requirements.

 

6.4 Inspection; Compliance. Lessor and Lessor’s “Lender” and consultants shall
have the right to enter the Premises at any time in the case of an emergency and
otherwise at reasonable times upon two (2) business days prior telephonic
notice, for the purpose of inspecting the condition of the Premises and for
verifying compliance by Lessee with this Lease. The reasonable cost of each such
inspection shall be paid by Lessee if Lessee is determined as a result of such
inspection to be in violation of any of Lessee’s obligations under this Lease.

 

7. MAINTENANCE; REPAIRS; UTILITY INSTALLATIONS; TRADE FIXTURES AND ALTERATIONS.

 

7.1 Lessee’s Obligations.

 

(a) In General. Subject to the provisions of Paragraph 2.2 (Condition), 2.3
(Compliance), 7.2 (Lessor’s Obligations), 9 (Damage or Destruction), and 14
(Condemnation), Lessee shall, at Lessee’s sole expense, keep the Premises and
Alterations in good order, condition and repair, including, but not limited to,
all equipment or facilities, such as plumbing, heating, ventilating,
air-conditioning, electrical, lighting facilities and fixtures, boilers,
pressure vessels, security and fire protection systems, communication systems,
fixtures, walls

 

-10-



--------------------------------------------------------------------------------

(interior and exterior), foundation, ceilings, roofs, the roof membrane, floors,
floorings, windows, window coverings, doors, plate glass, skylights,
landscaping, driveways, parking lots, fences, retaining walls, signs, sidewalks
and parkways located in, on, or adjacent to the Premises. Notwithstanding the
foregoing, Lessee shall not be responsible for the structural integrity of the
roofs (excluding the roof membrane which Lessee is responsible for), the
structural integrity of the exterior walls and the structural integrity of the
floor slab other than any maintenance or repairs required as a result of the
acts or omissions of Lessee or any of Lessee Parties. Lessee, in keeping the
Premises in good order, condition and repair, shall exercise and perform good
maintenance practices, specifically including the procurement and maintenance of
the service contracts required by Paragraph 7.1(b) below. Lessee’s obligations
shall include restorations, replacements or renewals when necessary to keep the
Premises and all improvements thereon or a part thereof in good order, condition
and state of repair. Lessee shall, during the Term of this Lease, keep the
exterior appearance of the Building in a first-class condition consistent with
the exterior appearance of other similar facilities of comparable age and size
in the vicinity, including, when necessary, the exterior repainting of the
Building.

 

(b) Service Contracts. Lessor shall, subject to reimbursement from Lessee as
part of Operating Expenses, procure and maintain contracts for and with
contractors specializing and experienced in the maintenance of the following
equipment and improvements, if any, if and when installed on the Premises: (i)
HVAC equipment, (ii) boiler, and pressure vessels, (iii) fire extinguishing
systems, including fire sprinklers, fire alarm and/or smoke detection, (iv)
landscaping and irrigation systems, (v) roof covering and drains, (vi) driveways
and parking lots, and (vii) any other equipment as Lessor shall elect.

 

(c) Exterior Painting. Lessee shall be required to repaint the exterior of the
Building every seven (7) years, with the first repainting to be completed prior
to the seventh anniversary of the Commencement Date. Lessor shall approve the
painting contractor and the grade and color of the paint. In no event shall
Lessee be entitled to alter the color of the exterior of the Building without
the prior written consent of Lessor; provided, however, Lessee’s obligation
shall be capped at Fifty Thousand Dollars ($50,000.00) per each required
repainting obligation.

 

(d) Lessor’s Election. Notwithstanding the foregoing, Lessor may elect, upon
written notice to Lessee, to undertake any obligation of Lessee set forth in
this Paragraph 7.1, in which event Lessee shall reimburse Lessor within
forty-five (45) days of receipt of notice that Lessor has paid for such work;
provided, however, that in the case of reimbursement of service contract costs,
Lessor may invoice Lessee monthly to be paid with Base Rent and other charges
hereunder. If Lessee fails to meet any obligation set forth in this Paragraph 7,
or if Lessor determines in its reasonable discretion that the Premises are not
being maintained as required hereunder, Lessor may undertake any obligation of
Lessee (subject to any applicable notice and cure periods set forth in Paragraph
13.1), in which event Lessee shall reimburse Lessor for all of its costs. In
addition, if Lessor undertakes, as a single project, maintenance and/or repair
obligations of both Lessee and Lessor, Lessor shall be entitled to recover from
Lessee, as additional Rent, the costs incurred by Lessor in connection with such
maintenance and/or repairs undertaken on behalf of Lessee.

 

- 11 -



--------------------------------------------------------------------------------

7.2 Lessor’s Obligations.

 

(a) In General. During the Term of this Lease, Lessor shall, at Lessor’s sole
expense, be responsible for the structural integrity of the roof, exterior walls
and floor slab (except to the extent repairs or maintenance are required as a
result of damage caused by forklift traffic along the control joints thereof, in
which case Lessee shall be responsible for any required repairs or maintenance);
provided, however, that if any repairs or maintenance to any of the foregoing
are necessitated by the acts or omissions of Lessee or any of the Lessee
Parties, then Lessee shall be responsible for reimbursing Lessor for the cost of
repairing and maintaining the same. Except as specifically provided in the
preceding sentence, and subject to the provisions of Paragraphs 2.2 (Condition),
2.3 (Compliance), 6.2 (Hazardous Substances), 9 (Damage or Destruction) and 14
(Condemnation), it is intended by the Parties hereto that Lessor have no
obligation, in any manner whatsoever, to repair and maintain the Premises, or
the equipment therein, all of which obligations are intended to be that of the
Lessee. It is the intention of the Parties that the terms of this Lease govern
the respective obligations of the Parties as to maintenance and repair of the
Premises, and, except for the self-help rights set forth in Paragraph 7.2(b),
the Parties expressly waive the benefit of any statute now or hereafter in
effect to the extent it is inconsistent with the terms of this Lease.

 

(b) Lessee’s Self-Help Rights. Lessee shall give Lessor prompt written notice of
the need for any maintenance and/or repairs which are Lessor’s obligation to
perform under Paragraph 7.2(a). If, within thirty (30) days after receipt of
written notice from Lessee regarding the need for maintenance and/or repairs
which are Lessor’s obligation to perform under Paragraph 7.2(a), Lessor fails to
commence such maintenance and/or repairs and the condition requiring maintenance
and/or repairs unreasonably interferes with Lessee’s use or occupancy of the
Premises, then Lessee may proceed to undertake such maintenance and/or repairs.
The thirty (30) day period provided for in the preceding sentence may be reduced
to such lesser period as may be reasonable under the circumstances if Lessor
fails to commence such maintenance and/or repairs after written notice from
Lessee and the condition requiring maintenance and/or repairs materially and
adversely interferes with Lessee’s use or occupancy of the Premises or threatens
immediate, material damage to Lessee’s property or immediate harm to Lessee’s
employees. Lessee shall be entitled to reimbursement from Lessor of Lessee’s
reasonable costs and expenses in performing such maintenance and/or repairs (but
not any consequential damages); provided, however, that Lessor was in fact
responsible (without any reimbursement required from Lessee) under this Lease
for such maintenance and/or repairs.

 

Lessor shall reimburse Lessee for the reasonable costs and expenses of
performing such maintenance and/or repairs within forty-five (45) days after
Lessor’s receipt of an invoice of such costs and expenses, together with
reasonable documentation substantiating such costs and expenses and delivery to
Lessor of unconditional lien waivers from all material suppliers and workmen who
supplied materials or performed work associated with such maintenance and/or
repairs. Lessor shall have the right not to reimburse Lessee as provided for in
the preceding sentence and instead dispute Lessee’s entitlement to
reimbursement, Lessee’s right to perform such repairs and/or msaintenance and/or
or the amount being requested by Lessee in which case the Parties shall submit
the dispute to binding arbitration using a mutually acceptable arbitrator. Each
Party shall pay fifty percent (50%) of the cost of the arbitrator. In any such
arbitration proceeding, if the arbitrator makes a finding adverse to Lessor,
then Lessor shall promptly pay the amount of any award to Lessee. If Lessor has
not paid to Lessee such award in full within forty-five (45) days of the date
that the arbitrator makes a finding adverse to

 

- 12 -



--------------------------------------------------------------------------------

Lessor, then Lessee shall have the right to set off against monthly payments of
Base Rent the amount of the award, provided that in any one month the amount to
be set off against Base Rent may not exceed fifteen percent (15%) (“Offset Cap”)
of the amount of Base Rent otherwise due and payable by Lessee for such month.
If, as a result of the Offset Cap, Lessee does not get reimbursed in full by the
end of the Term of this Lease for any sums Lessee is otherwise entitled to under
this Paragraph 7.2(b), Lessor shall pay the remaining unreimbursed portion to
Lessee concurrently with the end of the Term.

 

7.3 Trade Fixtures; Alterations.

 

(a) Definitions; Consent Required. The term “Trade Fixtures” shall mean Lessee’s
machinery and equipment that can be removed without doing material damage to the
Premises. Lessee, at Lessee’s sole cost and expense, shall immediately repair
any damage occasioned to the Premises by reason of the removal of any such Trade
Fixtures. The term “Utility Installations” shall refer to communication systems
and security systems installed by Lessee. The term “Alterations” shall mean any
modification of the improvements, other than the Tenant Improvements, Utility
Installations and Trade Fixtures, whether by addition or deletion. “Lessee Owned
Alterations” is defined as Alterations made by Lessee that are not yet owned by
Lessor pursuant to Paragraph 7.4(a). Lessee shall not make any Alterations to
the Premises without Lessor’s prior written consent; provided that, Lessee may,
however, make Alterations to the interior of the Premises (excluding the roof or
ceiling) without such consent but upon written prior notice to Lessor, so long
as the Alterations are not visible from the outside, do not involve puncturing,
relocating or removing the roof or any existing load-bearing walls, do not
affect the structural components of the Building or building systems, and the
cumulative cost thereof during this Lease as extended does not exceed $200,000
in the aggregate during the Term, or $30,000 in any one year.

 

(b) Consent. Any Alterations that Lessee shall desire to make and which require
the consent of the Lessor shall be presented to Lessor in written form together
with a copy of plans and specifications, if applicable. Lessor’s consent shall
not be unreasonably withheld, conditioned or delayed. If Lessor does not respond
to a written request from Lessee within fifteen (15) business days, Lessee shall
send Lessor a second written request for approval of the proposed Alterations
specifying in all capital letters and boldface type on page one of such letter
the following: “YOUR FAILURE TO APPROVE OR DISAPPROVE OF THE ALTERATION REQUEST
SET FORTH IN THIS NOTICE WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF THIS
NOTICE SHALL ENTITLE THE UNDERSIGNED TO UNDERTAKE SUCH ALTERATION WITHOUT
LESSOR’S CONSENT”. If Lessor fails to respond to Lessee’s second request within
five (5) business days after receipt of such second request, then Lessor shall
be deemed to have approved such request. Lessee shall (i) obtain all applicable
governmental permits, (ii) furnish Lessor with copies of said permits and the
plans and specifications, if any, prior to commencement of the work, and (iii)
comply with all conditions of said permits and other Applicable Requirements in
a prompt and expeditious manner. Any Alterations shall be performed in a
workmanlike manner with good and sufficient materials. Lessee shall promptly
upon completion furnish Lessor with as-built plans and specifications for any
Alterations, whether or not Lessor’s consent is required. For work which costs
more than $50,000, Lessor may condition its consent upon Lessee providing a lien
and completion bond in an amount equal to one and one-half times the estimated

 

- 13 -



--------------------------------------------------------------------------------

cost of such Alteration and/or upon Lessee’s posting security for the completion
of such Alterations with Lessor.

 

(c) Indemnification. Lessee shall pay, when due, all claims for labor or
materials furnished or alleged to have been furnished to or for Lessee at or for
use on the Premises, which claims are or may be secured by any mechanic’s or
materialmen’s lien against the Premises or any interest therein. Lessee shall
give Lessor not less than ten (10) days’ notice prior to the commencement of any
work in, on or about the Premises, and Lessor shall have the right to post
notices of non-responsibility. If Lessee shall contest the validity of any such
lien, claim or demand, then Lessee shall, at its sole expense defend and protect
itself, Lessor and the Premises against the same and shall pay and satisfy any
such adverse judgment that may be rendered thereon before the enforcement
thereof. If Lessor shall require, Lessee shall furnish a surety bond in an
amount equal to one and one-half times the amount of such contested lien, claim
or demand, indemnifying Lessor against liability for the same. If Lessor elects
to participate in any such action, Lessee shall pay Lessor’s reasonable
attorneys’ fees and costs. The provisions of this Paragraph 7.3(c) shall survive
the expiration or earlier termination of this Lease.

 

7.4 Ownership; Removal; Surrender; and Restoration.

 

(a) Ownership. Subject to Lessor’s right to require removal or elect ownership
as hereinafter provided, all Alterations made by Lessee shall be the property of
Lessee, but considered a part of the Premises. Lessor may, at any time, elect in
writing to be the owner of all or any specified part of the Lessee Owned
Alterations. Unless otherwise instructed per Paragraph 7.4(b) hereof, all Lessee
Owned Alterations shall, at the expiration or termination of this Lease, become
the property of Lessor and be surrendered by Lessee with the Premises.

 

(b) Removal. Lessee shall not be required to, and Lessee shall not, remove any
Alteration unless Lessor notifies Lessee, at the time Lessee notifies Lessor of,
or requests Lessor’s consent for, such Alteration, that Lessee shall be required
to remove the same at the expiration or termination of this Lease. By the
delivery to Lessee of written notice from Lessor not earlier than one hundred
twenty (120) days and not later than sixty (60) days prior to the end of the
Term of this Lease, Lessor may require the removal at the expiration or
termination of this Lease of any Lessee Owned Alterations for which Lessor’s
consent was not received (if required at the time of installation) or for which
no notice was given to Lessor (if no consent was required). Lessor may require
the removal at any time of all or any part of any Lessee Owned Alterations made
without the required consent of Lessor. Lessee shall not be required to remove
any of the Tenant Improvements at the expiration or termination of this Lease.

 

(c) Surrender/Restoration. Lessee shall surrender the Premises on or before the
Expiration Date or any earlier termination date, with all of the improvements,
parts and surfaces thereof broom clean and free of debris, and in good operating
order, condition and state of repair, ordinary wear and tear (as would be
expected in a facility with a comparable use and age as the Premises) and damage
due to casualty excepted. As used in this Lease, “ordinary wear and tear” shall
not include any damage or deterioration that would have been prevented by good
maintenance practice. Lessee shall repair any damage occasioned by the
installation,

 

- 14 -



--------------------------------------------------------------------------------

maintenance or removal of Trade Fixtures, Lessee Owned Alterations and/or
furnishings, and equipment as well as the removal of any storage tank installed
by or for Lessee, and the removal, replacement, or remediation of any soil,
material or groundwater contaminated by Lessee, the Lessee Parties or any other
third party (other than Lessor and the Lessor Parties and except for those
Hazardous Substances which Lessee is specifically not responsible for pursuant
to Paragraph 6.2 hereof). Trade Fixtures shall remain the property of Lessee and
shall be removed by Lessee. The failure by Lessee to timely vacate the Premises
pursuant to this Paragraph 7.4(c) without the express written consent of Lessor
shall constitute a holdover under the provisions of Paragraph 26 below.

 

8. INSURANCE; INDEMNITY.

 

8.1 Payment For Insurance. Regardless of whether the Lessor or Lessee is the
Insuring Party, Lessee shall pay for (i) all insurance required to be maintained
by Lessee under Paragraph 8, and (ii) all insurance maintained by Lessor in
connection with the Premises. Premiums for policy periods commencing prior to or
extending beyond the Term of this Lease shall be prorated to correspond to the
Term of this Lease. Payment shall be made by Lessee to Lessor within forty-five
(45) days following receipt of an invoice for any amount due. Notwithstanding
any other provision of this Lease to the contrary, any deductible or retention
amount under any earthquake insurance policy carried by Lessor which deductible
or retention amount applies to a capital improvement shall be paid by Lessor and
Lessee shall reimburse Lessor for Lessee’s Share of the Deductible Amount (as
hereinafter defined) at the time the expense of the deductible or retention
amount is incurred by Lessor. The full amount of the deductible or retention
amount applicable to the capital improvement shall be amortized, on a straight
line basis, over the useful life of the capital expenditure as reasonably
determined by Lessor in accordance with GAAP and the annual amount of such
amortization shall be the “Deductible Annual Amortized Amount”. The product of
the Deductible Annual Amortized Amount multiplied by the number of years
(pro-rated for any partial year) remaining in the Term (excluding any Extension
Term unless Lessee has exercised its right under this Lease to extend the term
for such Extension Term) after the payment for such capital improvement shall be
“Lessee’s Share of the Deductible Amount”.

 

8.2 Liability Insurance.

 

(a) Carried by Lessee. Lessee shall obtain and keep in force a Commercial
General Liability Policy of Insurance protecting Lessee and Lessor against
claims for bodily injury, personal injury and property damage based upon or
arising out of the ownership, use, occupancy or maintenance of the Premises and
all areas appurtenant thereto. Such insurance shall be on an occurrence basis
providing single limit coverage in an amount not less than $3,000,000 per
occurrence with an “Additional Insured-Managers or Lessors of Premises
Endorsement” and contain the “Amendment of the Pollution Exclusion Endorsement”
for damage caused by heat, smoke or fumes from a hostile fire. The Policy shall
not contain any intra-insured exclusions as between insured persons or
organizations, but shall include coverage for liability assumed under this Lease
as an “insured contract” for the performance of Lessee’s indemnity obligations
under this Lease. The limits of said insurance shall not, however, limit the
liability of Lessee nor relieve Lessee of any obligation hereunder. All
insurance carried by Lessee shall be primary to and not contributory with any
similar insurance carried by Lessor,

 

- 15 -



--------------------------------------------------------------------------------

whose insurance shall be considered excess insurance only. In addition, Lessee
shall obtain and keep in force excess or umbrella insurance in the amount of
$5,000,000 which shall comply in all respects with requirements set forth herein
for insurance. The amount of insurance required to be carried by Lessee shall be
subject to reasonable periodic increases specified by Lessor based upon the
recommendations of Lessor’s professional insurance advisers, the requirements of
Lessor’s Lender and other relevant factors.

 

(b) Carried by Lessor. Lessor shall maintain commercial general liability
insurance in an amount not less than $3,000,000 per occurrence in addition to,
and not in lieu of, the insurance required to be maintained by Lessee. Lessee
shall be named as an additional insured therein only with respect to liabilities
arising from the exercise by Lessor of its inspection rights under this Lease
and/or performance by Lessor or the Lessor Parties of any obligations under this
Lease which are the responsibility of Lessor. Lessee shall not be named as an
additional insured with respect to any matters or liabilities other than those
described in the preceding sentence.

 

8.3 Property Insurance—Building, Improvements and Rental Value.

 

(a) Building and Improvements. The Insuring Party shall obtain and keep in force
a policy or policies in the name of Lessor, with loss payable to Lessor, any
groundlessor, and to any Lender(s) insuring loss or damage to the Premises. The
amount of such insurance shall be equal to the full replacement cost of the
Premises, as the same shall exist from time to time, or the amount required by
any Lessor’s Lender. If Lessor is the Insuring Party, however, Lessee Owned
Alterations, Trade Fixtures, and Lessee’s personal property shall be insured by
Lessee under Paragraph 8.4 rather than by Lessor. Such policy or policies shall
insure against all risks of direct physical loss or damage (including the perils
of flood and/or earthquake), including coverage for debris removal and the
enforcement of any Applicable Requirements requiring the upgrading, demolition,
reconstruction or replacement of any portion of the Premises as the result of a
covered loss. Said policy or policies shall also contain an agreed valuation
provision in lieu of any coinsurance clause, waiver of subrogation, and
inflation guard protection causing an increase in the annual property insurance
coverage amount by a factor of not less than the adjusted U.S. Department of
Labor Consumer Price Index for All Urban Consumers for the city nearest to where
the Premises are located. If such insurance coverage has a deductible clause,
the deductible amount shall not exceed $25,000 per occurrence (except in the
case of earthquake insurance), and Lessee shall be liable for such deductible
amount in the event of an Insured Loss.

 

(b) Rental Value. The Insuring Party shall obtain and keep in force a policy or
policies in the name of Lessor, with loss payable to Lessor and any Lender,
insuring the loss of the full Rent for not less than one (1) year. Said
insurance shall provide that in the event the Lease is terminated by reason of
an insured loss, the period of indemnity for such coverage shall be extended
beyond the date of the completion of repairs or replacement of the Premises, to
provide for not less than one (1) full year’s loss of Rent from the date of any
such loss. Said insurance shall contain an agreed valuation provision in lieu of
any coinsurance clause, and the amount of coverage shall be adjusted annually to
reflect the projected Rent otherwise payable by Lessee, for the next twelve (12)
month period. Lessee shall be liable for any deductible amount in the event of
such loss.

 

- 16 -



--------------------------------------------------------------------------------

8.4 Lessee’s Property/Business Interruption Insurance.

 

(a) Property Damage. Lessee shall obtain and maintain insurance coverage on all
of Lessee’s personal property, Trade Fixtures, and Lessee Owned Alterations.
Except for stock and inventory, such insurance shall be full replacement cost
coverage with a deductible not to exceed $25,000 per occurrence (except for the
peril of earthquake sprinkler leakage for which the deductible shall not exceed
$250,000). Lessee’s insurance coverage for its stock and inventory shall be for
the “selling price” of such stock and inventory and the deductible shall not
exceed $250,000. The proceeds from any such insurance shall be used by Lessee
for the replacement of personal property, Trade Fixtures and Lessee Owned
Alterations and Utility Installations. Lessee shall provide Lessor with written
evidence that all such insurance is in force.

 

(b) Business Interruption. Lessee shall obtain and maintain loss of income and
extra expense insurance in amounts as will reimburse Lessee for direct or
indirect loss of earnings attributable to all perils commonly insured against by
prudent lessees in the business of Lessee or attributable to prevention of
access to the Premises as a result of such perils.

 

(c) No Representation of Adequate Coverage. Lessor makes no representation that
the limits or forms of coverage of insurance specified herein are adequate to
cover Lessee’s property, business operations or obligations under this Lease.

 

8.5 Insurance Policies. Insurance required herein shall be provided by companies
duly licensed or admitted to transact business in the state where the Premises
are located, and maintaining during the policy term a “General Policyholders
Rating” of at least A, X, or such other rating as may be required by a Lender,
as set forth in the most current issue of “Best’s Insurance Guide”. Lessee shall
not do or permit to be done anything which invalidates the required insurance
policies. Lessee shall, prior to the earlier of the Commencement Date or the
date of Early Possession, deliver to Lessor certified copies of policies of such
insurance or certificates evidencing the existence and amounts of the required
insurance. No such policy shall be cancelable or subject to modification except
after thirty (30) days’ prior written notice to Lessor. Lessee shall, at least
thirty (30) days prior to the expiration of such policies, furnish Lessor with
evidence of renewals or “insurance binders” evidencing renewal thereof, or
Lessor may order such insurance and charge the cost thereof to Lessee, which
amount shall be payable by Lessee to Lessor upon demand. Such policies shall be
for a term of at least one year, or the length of the remaining Term of this
Lease, whichever is less. If either Party shall fail to procure and maintain the
insurance required to be carried by it, the other Party may, but shall not be
required to, procure and maintain the same.

 

8.6 Waiver of Subrogation. Without affecting any other rights or remedies,
Lessee and Lessor each hereby release and relieve the other, and waive their
entire right to recover damages against the other, for loss of or damage to its
property arising out of or incident to the perils required to be insured against
herein. The effect of such releases and waivers is not limited by the amount of
insurance carried or required, or by any deductibles applicable hereto. The
Parties agree to have their respective property damage insurance carriers waive
any right to

 

- 17 -



--------------------------------------------------------------------------------

subrogation that such companies may have against Lessor or Lessee, as the case
may be, and to provide evidence thereof.

 

8.7 Indemnity.

 

(a) Except for Lessor’s gross negligence or willful misconduct, Lessee shall
indemnify, protect, defend and hold harmless the Premises, Lessor and its
agents, employees, officers, directors, members, Lessor’s master or ground
lessor, partners, property managers and Lessor’s Lenders, from and against any
and all claims, loss of rents and/or damages, liens, judgments, penalties,
attorneys’ and consultants’ fees, expenses and/or liabilities arising out of,
involving, or in connection with, the use and/or occupancy of the Premises by
Lessee. If any action or proceeding is brought against Lessor by reason of any
of the foregoing matters, Lessee shall upon notice defend the same at Lessee’s
expense by counsel reasonably satisfactory to Lessor and Lessor shall cooperate
with Lessee in such defense. Lessor need not have first paid any such claim in
order to be defended or indemnified.

 

(b) Except for Lessee’s negligence or willful misconduct, Lessor shall
indemnify, protect, defend and hold harmless Lessee and its agents, members,
property manager, employees, officers and directors from and against any and all
claims, losses and/or damages, judgments, penalties, attorneys’ fees, expenses
and/or liabilities for injury or death to persons or damage to property
occurring within or about the Premises caused by the negligence of Lessor or
Lessor Parties in connection with their entry upon the Premises after the
Commencement Date. If any action or proceeding is brought against Lessee by
reason of any of the foregoing matters, Lessor shall upon notice defend the same
at Lessor’s expense by counsel reasonably satisfactory to Lessee and Lessee
shall cooperate with Lessor in such defense. Lessee need not have first paid any
such claim in order to be defended or indemnified.

 

(c) All of the indemnification obligations of Lessee and Lessor set forth in
this Lease including, without limitation, the obligations set forth in this
Paragraph 8.7 shall survive the expiration or earlier termination of this Lease.

 

8.8 Exemption of Lessor from Liability. Lessor shall not be liable for injury or
damage to the person or goods, wares, merchandise or other property of Lessee,
Lessee’s employees, contractors, invitees, customers, or any other person in or
about the Premises, whether such damage or injury is caused by or results from
fire, steam, electricity, gas, water or rain, or from the breakage, leakage,
obstruction or other defects of pipes, fire sprinklers, wires, appliances,
plumbing, HVAC or lighting fixtures, or from any other cause, whether the said
injury or damage results from conditions arising upon the Premises or upon other
portions of the Building of which the Premises are a part, or from other sources
or places, except to the extent such claims are caused by the gross negligence
or willful misconduct of Lessor or Lessor Parties. Notwithstanding Lessor’s
negligence or breach of this Lease, Lessor shall under no circumstances be
liable for injury to Lessee’s business or for any loss of income or profit
therefrom.

 

- 18 -



--------------------------------------------------------------------------------

9. DAMAGE OR DESTRUCTION.

 

9.1 Definitions.

 

(a) “Premises Partial Damage” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations, which can
reasonably be repaired in nine (9) months or less from the date of the damage or
destruction. Lessor shall notify Lessee in writing within thirty (30) days from
the date of the damage or destruction as to whether or not the damage is Partial
or Total.

 

(b) “Premises Total Destruction” shall mean damage or destruction to the
Premises, other than Lessee Owned Alterations and Trade Fixtures, which cannot
reasonably be repaired in nine (9) months or less from the date of the damage or
destruction. Lessor shall notify Lessee in writing within thirty (30) days from
the date of the damage or destruction as to whether or not the damage is Partial
or Total.

 

(c) “Insured Loss” shall mean damage or destruction to improvements on the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3(a), irrespective of any deductible amounts
or coverage limits involved.

 

(d) “Replacement Cost” shall mean the cost to repair or rebuild the improvements
owned by Lessor at the time of the occurrence to their condition existing
immediately prior thereto, including demolition, debris removal and upgrading
required by the operation of Applicable Requirements, and without deduction for
depreciation.

 

(e) “Hazardous Substance Condition” shall mean the occurrence or discovery of a
condition involving the presence of, or a contamination by, a Hazardous
Substance as defined in Paragraph 6.2(a), in, on, or under the Premises.

 

9.2 Partial Damage - Insured Loss. If a Premises Partial Damage that is an
Insured Loss occurs, then Lessee shall promptly contribute funds equal to the
amount of the deductible as and when required to complete said repairs, and
Lessor shall, at Lessor’s expense (subject to receipt of adequate insurance
proceeds), repair such damage (but not Lessee’s Trade Fixtures or Lessee Owned
Alterations) as soon as reasonably possible and this Lease shall continue in
full force and effect; provided, however, that Lessee shall, at Lessor’s
election, make the repair of any damage or destruction the total cost to repair
of which is $100,000 or less, and, in such event, Lessor shall make any
applicable insurance proceeds available to Lessee on a reasonable basis for that
purpose. Lessee shall not be entitled to reimbursement of any funds contributed
by Lessee to repair any such damage or destruction.

 

9.3 Partial Damage - Uninsured Loss. Subject to the provisions of Paragraph 8.1
regarding earthquake insurance deductibles or retention amounts, Lessee shall be
responsible for and shall pay to Lessor any deductible or retention amount
payable with respect to any insurance relating to the Premises. In the event
that the Premises or any portion of the Premises is damaged and such damage is
not covered by insurance proceeds received by Lessor (or, if Lessor fails to
carry such insurance as required under this Lease, proceeds that would have been
payable to Lessor in the absence of such failure), then Lessor shall have the
right, at Lessor’s option, either: (i) to repair such damage as soon as
reasonably possible at Lessor’s expense and this Lease shall continue in full
force and effect, or (ii) to give written notice to

 

- 19 -



--------------------------------------------------------------------------------

Lessee within sixty (60) days after the date of the occurrence of such damage of
Lessor’s intention to terminate this Lease as of the date of the occurrence of
such damage. In the event Lessor elects to terminate this Lease, Lessee shall
have the right within ten (10) business days after receipt of such notice to
give written notice to Lessor of Lessee’s commitment to pay the full cost of
repair of such damage, in which event this Lease shall continue in full force
and effect, and Lessor shall make such repairs as soon as reasonably possible
subject to the following conditions: Lessee shall provide to Lessor funds equal
to (or adequate assurance thereof) Lessor’s estimated cost of such repairs not
later than ten (10) business days after Lessee’s receipt of a notice from Lessor
setting forth Lessor’s estimated cost of such repairs. If the cost of such
repairs exceeds or is expected to exceed the amount deposited, Lessee shall
deposit with Lessor the amount of such excess cost within ten (10) business days
after receipt of a revised cost estimate or an invoice from Lessor. Any amount
deposited by Lessee in excess of the cost of such repairs shall be refunded
within thirty (30) days of Lessor’s final payment to Lessor’s contractor. If
Lessee does not give such notice within the ten (10) business day period, or
fails to make any such deposit(s) as required, this Lease shall terminate
automatically as of the date of the occurrence of the damage.

 

9.4 Total Destruction. Notwithstanding any other provision hereof, if a Premises
Total Destruction occurs either Lessee or Lessor may terminate this Lease by
giving written notice to the other party within ten (10) days after notice from
Lessor specifying whether a Premises Total Destruction or Premises Partial
Destruction has occurred; and this Lease shall terminate as of, and the Rent
shall be abated from, the date of the casualty. If the damage or destruction was
caused by the gross negligence or willful misconduct of Lessee, Lessor shall
have the right to recover Lessor’s damages from Lessee, to the extent not
covered by insurance required to be carried hereunder. If neither Lessor nor
Lessee elect to terminate this Lease, then the Premises Total Destruction shall
be treated as a Premises Partial Damage and the provisions of Paragraphs 9.2 or
9.3 above shall apply.

 

9.5 Damage Near End of Term. If at any time during the last year of the Term
there is damage for which the cost to repair exceeds two (2) month’s Base Rent,
whether or not an Insured Loss, either Party may terminate this Lease effective
sixty (60) days following the date of occurrence of such damage by giving
written termination notice to the other Party within thirty (30) days after the
date of occurrence of such damage. Notwithstanding anything to the contrary
contained in the preceding sentence, Lessor shall not have the right to
terminate this Lease so long as Lessor continues to receive the same amount of
Rent that Lessor would have otherwise received had the damage not occurred
(whether from Lessee and/or rent loss insurance carried by Lessor to the extent
that the damage entitles Lessee to any rent abatement under this Lease). Lessee
acknowledges that Lessor shall have no obligation to make a claim for rent loss
insurance proceeds if receipt of the same would reduce the amount of rent loss
insurance proceeds available to Lessor after the expiration of the Term. In
addition, Lessor shall have no right to terminate this Lease pursuant to the
first sentence of this Paragraph 9.5, if Lessee at that time has an exercisable
option to extend this Lease and Lessee elects to preserve this Lease by (a)
exercising such option and (b) providing Lessor with any shortage in insurance
proceeds (or adequate assurance thereof) needed to make the repairs on or before
the earlier of (i) the date which is ten (10) days after Lessee’s receipt of
Lessor’s written notice purporting to terminate this Lease, or (ii) the day
prior to the date upon which such option expires. If Lessee duly exercises such
option during such period and provides Lessor with funds (or adequate assurance

 

- 20 -



--------------------------------------------------------------------------------

thereof) to cover any shortage in insurance proceeds, Lessor shall, at Lessor’s
commercially reasonable expense, repair such damage as soon as reasonably
possible and this Lease shall continue in full force and effect. If Lessee fails
to exercise such option and provide such funds or assurance during such period,
then this Lease shall terminate on the date specified in the termination notice
and Lessee’s option shall be extinguished.

 

9.6 Abatement of Rent; Lessee’s Remedies.

 

(a) Abatement. In the event of Premises Partial Damage or Premises Total
Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated in
proportion to the degree to which Lessee’s use of the Premises is impaired, but
not to exceed the proceeds received from the Rental Value insurance (or, if
Lessor fails to carry such insurance as required under this Lease, the proceeds
that would have been payable to Lessor in the absence of such failure). All
other obligations of Lessee hereunder shall be performed by Lessee, and Lessor
shall have no liability for any such damage, destruction, remediation, repair or
restoration except as provided herein.

 

(b) Remedies. If Lessor shall be obligated or shall elect to repair or restore
the Premises, Lessor shall promptly commence and diligently prosecute to
completion the repairs or restoration to the Building or Premises. If Lessor
does not commence, in a substantial and meaningful way, such repair or
restoration within ninety (90) days after such obligation shall accrue or such
election shall have been made, Lessee may, at any time prior to the commencement
of such repair or restoration, give written notice to Lessor and to Lessor’s
Lender (of which Lessee has actual notice and been provided contact
information), of Lessee’s election to terminate this Lease on a date not less
than sixty (60) days following the giving of such notice. If Lessee gives such
notice and such repair or restoration is not commenced within thirty (30) days
thereafter, this Lease shall terminate as of the date specified in said notice.
If the repair or restoration is commenced within said thirty (30) days, this
Lease shall continue in full force and effect. “Commence” shall mean either the
unconditional authorization of the preparation of the required plans, or the
beginning of the actual work on the Premises, whichever first occurs.

 

9.7 Termination-Advance Payments. Upon termination of this Lease pursuant to
Paragraph 9, an equitable adjustment shall be made concerning advance Base Rent
and any other advance payments made by Lessee to Lessor, if any.

 

9.8 Waive Statutes. Lessor and Lessee agree that the terms of this Lease shall
govern the effect of any damage to or destruction of the Premises with respect
to the termination of this Lease and hereby waive the provisions of any present
or future statute to the extent inconsistent herewith, including without
limitation California Civil Code Sections 1932 and 1933(4).

 

10. REAL PROPERTY TAXES.

 

10.1 Definition of “Real Property Taxes.” As used herein, the term “Real
Property Taxes” shall include any form of real estate tax or assessment;
general, special,

 

-21-



--------------------------------------------------------------------------------

ordinary or extraordinary, or rental levy or tax (other than franchise,
corporate limited liability company, inheritance, gift, personal income or
estate taxes or documentary transfer taxes in connection with the recordation of
a deed transferring ownership of the Premises); improvement bond; fees and/or
charges assessed or otherwise payable under any community facilities district,
metro district, special service district or any other special taxing district or
authority; and/or license fee imposed upon or levied against any legal or
equitable interest of Lessor in the Premises, Lessor’s right to other income
therefrom, and/or Lessor’s business of leasing, by any authority having the
direct or indirect power to tax, including any city, state or federal
government, or any school, agricultural, sanitary, fire, street, drainage or
other improvement district thereof. The term “Real Property Taxes” shall also
include any tax, fee, levy, assessment or charge, or any increase therein,
imposed by reason of events occurring prior to and/or during the Term of this
Lease, including but not limited to, a change in the ownership of the Premises
or completion of construction thereon.

 

10.2 (a) Payment of Taxes. The Parties acknowledges and agree that it is the
intention of the Parties that Lessee be responsible for paying to Lessor all
Real Property Taxes attributable to the Premises during the Term of this Lease.
Lessor shall, subject to reimbursement in full from Lessee in the manner
provided for herein, pay the Real Property Taxes applicable to the Premises
during the Term of this Lease. Lessee shall pay monthly to Lessor in advance,
together with the payment of the Base Rent, one-twelfth (1/12th) of the amount
of Lessor’s estimate of the current Real Property Taxes. When the actual amount
of the applicable tax bill is known, the amount of such equal monthly advance
payments shall be adjusted as required to provide the funds needed to pay the
Real Property Taxes. If the amount collected by Lessor is insufficient to pay
such Real Property Taxes when due, Lessee shall pay Lessor, within forty-five
(45) days after written demand from Lessor, such additional sums as are
necessary to pay such obligations. All monies paid to Lessor under this
Paragraph may be intermingled with other monies of Lessor and shall not bear
interest. Upon request from Lessee, Lessor shall promptly provide Lessee with
copies of the applicable tax bills.

 

(b) Lessee’s Right to Contest. Unless Lessor elects to contest any Real Property
Taxes, Lessee may, upon the receipt of prior written approval of Lessor, such
approval not to be unreasonably withheld, contest any Real Property Taxes
against the Premises and attempt to obtain a reduction in the assessed valuation
of the Premises for the purpose of reducing any such tax assessment. In the
event Lessor approves, and upon the request of Lessee, but without expense or
liability to Lessor (and at Lessee’s sole cost and expense), Lessor shall
cooperate with Lessee and execute any document which may be reasonably necessary
and proper for any proceeding related hereto. If a tax reduction is obtained,
there shall be a subsequent reduction in Lessee’s total Real Property Taxes for
such year, and any excess payments paid by Lessee to Lessor (if any) shall be
refunded by Lessor, without interest, when refunds to which Lessor is entitled
from the taxing authority with respect to such year have been received by
Lessor. In the event Lessor desires to contest any Real Property Taxes, Lessee
agrees to cooperate with Lessor and execute any document which may be reasonably
necessary and proper for any such proceeding, at no cost to Lessee.

 

10.3 Personal Property Taxes. Lessee shall pay, prior to delinquency, all taxes
assessed against and levied upon Lessee Owned Alterations, Trade Fixtures,
furnishings, equipment and all personal property of Lessee located upon the
Premises. When possible,

 

-22-



--------------------------------------------------------------------------------

Lessee shall cause such property to be assessed and billed separately from the
real property of Lessor. If any of Lessee’s personal property shall be assessed
with Lessor’s real property, Lessee shall pay Lessor the taxes attributable to
Lessee’s property within forty-five (45) days after receipt of a written
statement.

 

11. UTILITIES. Lessee shall pay for all water, gas, heat, light, power,
telephone, trash disposal and other utilities and services supplied to the
Premises, together with any taxes thereon. If any such services are not
separately metered to Lessee, Lessee shall pay a reasonable proportion, to be
determined by Lessor, of all charges jointly metered. Lessor shall not be liable
for damages, consequential or otherwise, nor shall there be any Rent abatement
arising out of any curtailment or interruption whatsoever in utility services;
provided, however, if solely as a result of Lessor’s gross negligence or willful
misconduct there exists an interruption of essential utilities to the Premises,
such as electricity, telephone/telecommunication service, fire protection or
water so that the Premises (or a material portion thereof) cannot be and is not
actually used by Lessee for more than two (2) consecutive business days
following written notice to Lessor of such interruption in services, then
Lessee’s Base Rent shall thereafter be abated, in proportion to the extent to
which Lessee’s use of the Premises is interfered with, until the affected
utilities are substantially restored to the Premises.

 

12. ASSIGNMENT AND SUBLETTING.

 

12.1 Lessor’s Consent Required.

 

(a) Except for Permitted Transfers (as hereinafter defined), Lessee shall not
voluntarily or by operation of law assign, transfer, hypothecate, mortgage or
encumber (collectively, “assign or assignment”) or sublet all or any part of
Lessee’s interest in this Lease or in the Premises without Lessor’s prior
written consent, which consent, subject to the provisions of this Paragraph 12,
shall not be unreasonably withheld.

 

(b) A change in the control of Lessee shall constitute an assignment requiring
consent. The transfer, on a cumulative basis, of fifty percent (50%) or more of
the voting control of Lessee shall constitute a change in control for this
purpose. If Lessee is a publicly held corporation, the public trading of stock
in Lessee shall not be deemed an assignment within the meaning of this Paragraph
12 unless the trading or the result of the trading is such that it constitutes a
transaction (such as a merger, consolidation or corporate reorganization or the
purchase of all or substantially all of the assets or ownership interests of
Lessee) in which case such transaction shall be considered an assignment and
shall be subject to the provisions of this Paragraph 12.

 

(c) An assignment or subletting without consent shall, at Lessor’s option, be an
Event of Default without the necessity of any notice and grace period. If Lessor
elects to treat such unapproved assignment or subletting as an Event of Default,
Lessor may terminate this Lease or exercise any of the other rights and remedies
which Lessor has under this Lease in connection with an Event of Default.

 

-23-



--------------------------------------------------------------------------------

(d) Lessee’s remedy for any claim against Lessor in connection with Lessor’s
failure to approve an assignment or sublease under this Paragraph 12 shall be
limited to an action for declaratory relief and/or injunctive relief.

 

12.2 Permitted Assignments Not Requiring Lessor’s Consent.

 

Notwithstanding anything to the contrary contained in Paragraph 12.1:

 

(a) Lessor’s consent to an assignment of this Lease or sublease all or any
portion of the Premises to an entity controlling, controlled by or under common
control with Lessee (collectively, “Permitted Control Assignments”) shall not be
required; provided, however, that (i) such entity shall agree in writing to
assume all of the terms, covenants and conditions of this Lease, (ii) the use of
the Premises after such assignment or sublease shall be substantially the same
as the use of the Premises prior to such assignment or sublease, and (iii)
Lessor shall have received a copy of the form of any such assignment prior to
the proposed effective date of the same and the form of assignment is in form
and content reasonably acceptable to Lessor.

 

(b) Lessee shall have the right to assign this Lease, upon thirty (30) days
prior written notice to Lessor but without obtaining Lessor’s prior written
consent, to a corporation or other entity which is a successor-in-interest to
Lessee, by way of merger, consolidation or corporate reorganization, or by the
purchase of all or substantially all of the assets or the ownership interests of
the Lessee (collectively, “Permitted Merger Assignments”); provided, however,
that (i) such merger or consolidation, or such acquisition or assumption, as the
case may be, is for a legitimate and sound business purpose and not principally
for the purpose of transferring the Lease, (ii) such assignee satisfies all of
the Financial Conditions (as hereinafter defined), (iii) such assignee shall
agree in writing to assume all of the terms, covenants and conditions of this
Lease, (iv) the use of the Premises after such assignment shall be substantially
the same as the use of the Premises prior to such assignment, (v) Lessor shall
have the right to receive a copy of the form of any such assignment prior to the
proposed effective date of the same. The term “Financial Conditions” shall mean
all of the following: (x) such assignee has a net worth (determined in
accordance with GAAP) equal to or greater than $650,000,000, (y) the ratio of
such assignee’s earnings before interest, taxes, depreciation and amortization
(“EBITDA”) to interest expense is six (6) times or better calculated over the
immediately preceding twelve (12) months, and (z) such assignee has EBITDA
greater than $200 million or better calculated over the immediately preceding
twelve (12) months.

 

Notwithstanding anything to the contrary contained in the preceding paragraph,
Lessee shall be deemed to have satisfied the Financial Conditions requirement
set forth in Paragraph 12.2(b)(ii) if Lessee delivers to Lessor, prior to the
effective date of the assignment, an unconditional and irrevocable, standby
letter of credit (the “Assignment LOC”). The Assignment LOC shall be in form and
substance satisfactory to Lessor in its sole and absolute discretion, and shall
at all times during the Term meet the following criteria: (i) it shall be drawn
on a credible local bank in good standing, selected by Lessee and acceptable to
Lessor, with commercial banking offices empowered to act upon demands under the
Assignment LOC in San Bernardino County, California, or Los Angeles County,
California, and which bank has capital and surplus in amounts reasonably
satisfactory to Lessor; (ii) the beneficiary under the

 

-24-



--------------------------------------------------------------------------------

Assignment LOC shall be Lessor, or such person or entity as Lessor directs and
the Assignment LOC shall on its face be transferable by the beneficiary (at no
cost to the beneficiary); and (iii) the Assignment LOC shall permit partial or
full draws to be made on the demand of the beneficiary. The Assignment LOC shall
be in the Required LOC Amount (defined below), shall secure the full and
faithful performance of each provision of this Lease to be performed by Lessee,
shall be for a period at least equal to the then remaining Term of this Lease
(and, if the term of the Assignment LOC is for only one year, it shall also
state on its face that, notwithstanding the stated expiration date, the term of
the Assignment LOC shall be automatically renewed for successive, additional one
(1) year periods unless, at least ninety (90) days prior to any such date of
expiration, the issuing bank shall have given written notice to Lessor, by
certified mail, return receipt requested, that the Assignment LOC will not be
renewed). The failure of Lessee to cause the Assignment LOC to be renewed or
reissued at least thirty (30) days prior to the expiration thereof and to
provide evidence satisfactory to Lessor of the same shall constitute an Event of
Default under this Lease. If an assignee fails to perform fully and timely all
or any of Lessee’s covenants and obligations set forth in this Lease, Lessor
may, execute one or more drafts on the Assignment LOC and apply all or any
portion of the Assignment LOC (i) toward fulfillment of Lessee’s unperformed
covenants and/or obligations, including any Rent payable when due and/or (ii) in
order to compensate Lessor for any and all losses and/or damages of any kind or
nature sustained from Lessee’s default. The term “Required LOC Amount” means (i)
the sum of ten (10) months Base Rent then payable at the time of the assignment,
if the assignment occurs at anytime before the end of Month 41 of the Term, and
(ii) the sum of five (5) months Base Rent then payable at the time of the
assignment, if the assignment occurs at anytime on or after Month 42 of the
Term. If, for any reason, the Assignment LOC is not in full force and effect or
the requirements for the Assignment LOC which are set forth in this Lease are no
longer satisfied, Lessee shall, within five (5) days after request from Lessor,
provide Lessor with a replacement Assignment LOC which replacement Assignment
LOC shall satisfy all of the requirements of this Lease.

 

Upon any use of all or any portion of the Assignment LOC, Lessee shall pay
Lessor on demand the amount that would restore the Assignment LOC to the
Required LOC Amount. Lessee hereby waives the provisions of any law, now or
hereafter in force, which provide that Lessor may claim from a security deposit
only those sums reasonably necessary to remedy defaults in the payment of Rent,
to repair damage caused by Lessee or to clean the Premises, it being agreed that
Lessor may, in addition, claim those sums reasonably necessary to compensate
Lessor for any other loss or damage, foreseeable or unforeseeable, caused by the
act or omission of Lessee (or Lessee’s assignee) or any officer, employee, agent
or invitee of Lessee (or Lessee’s assignee). Lessee hereby waives any
restriction on the use or application of any security deposit held by Lessor set
forth in California Civil Code Section 1950.7.

 

(c) Lessee shall have the right to sublease up to sixty thousand (60,000) square
feet of the Premises, in the aggregate, without Lessor’s consent (“Permitted
Sublease”); provided, however, (i) Lessee provides Lessor with notice and a copy
of each sublease prior to the effective date of such sublease, and (ii) the use
of the Premises by the sublessee is not a Reportable Use and is consistent with
the use of the rest of the Premises being made by Lessee.

 

Permitted Control Assignments, Permitted Merger Assignments and Permitted
Subleases are hereinafter collectively referred to as “Permitted Transfers.”

 

-25-



--------------------------------------------------------------------------------

12.3 Terms and Conditions Applicable to Assignment and Subletting.

 

(a) Regardless of Lessor’s consent, any assignment or subletting shall not: (i)
be effective without the express written assumption by such assignee or
sublessee of the obligations of Lessee under this Lease, (ii) release Lessee of
any obligations hereunder, or (iii) alter the primary liability of Lessee for
the payment of Rent or for the performance of any other obligations to be
performed by Lessee, unless Lessee is specifically released from liability in
writing by Lessor.

 

(b) Lessor may accept Rent or performance of Lessee’s obligations from any
person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or estoppel of
Lessor’s right to exercise its remedies upon an Event of Default.

 

(c) Lessor’s consent to any assignment or subletting shall not constitute a
consent to any subsequent assignment or subletting.

 

(d) In the event of any Event of Default by Lessee, Lessor may proceed directly
against Lessee or anyone else responsible for the performance of Lessee’s
obligations under this Lease, including any assignee or sublessee, without first
exhausting Lessor’s remedies against any other person or entity responsible
therefore to Lessor, or any security held by Lessor.

 

(e) Each request for consent to an assignment or subletting shall be in writing,
accompanied by information relevant to Lessor’s determination as to the
financial and operational responsibility of the proposed assignee or sublessee,
including but not limited to the intended use and/or required modification of
the Premises. Lessee agrees to provide Lessor with such other or additional
information and/or documentation as may be reasonably requested. Lessee shall
reimburse Lessor for all reasonable out of pocket costs actually incurred by
Lessor in connection with the consideration of any request, including attorneys’
fees up to a maximum of $2,000 per requested assignment or sublease.

 

(f) Any assignee of, or sublessee under, this Lease shall, by reason of
accepting such assignment or entering into such sublease, be deemed to have
assumed and agreed to conform and comply with each and every term, covenant,
condition and obligation herein to be observed or performed by Lessee during the
term of said assignment or sublease, other than such obligations as are contrary
to or inconsistent with provisions of an assignment or sublease to which Lessor
has specifically consented to in writing.

 

-26-



--------------------------------------------------------------------------------

12.4 Additional Terms and Conditions Applicable to Subletting. The following
terms and conditions shall apply to any subletting by Lessee of all or any part
of the Premises and shall be deemed included in all subleases under this Lease
whether or not expressly incorporated therein:

 

(a) Lessee hereby assigns and transfers to Lessor all of Lessee’s interest in
all rent payable on any sublease (“Sublease Rent”), and Lessor may collect such
Sublease Rent and apply same toward Lessee’s obligations under this Lease;
provided, however, that until an Event of Default shall occur in the performance
of Lessee’s obligations, Lessee may collect said Sublease Rent. Lessor shall
not, by reason of the foregoing or any assignment of such sublease, nor by
reason of the collection of Sublease Rent, be deemed liable to the sublessee for
any failure of Lessee to perform and comply with any of Lessee’s obligations to
such sublessee. Lessee hereby irrevocably authorizes and directs any such
sublessee, upon receipt of a written notice from Lessor stating that an Event of
Default exists in the performance of Lessee’s obligations under this Lease, to
pay to Lessor all Sublease Rent due and to become due under the sublease.
Sublessee shall rely upon any such notice from Lessor and shall pay all Sublease
Rent to Lessor without any obligation or right to inquire as to whether such
Event of Default exists, notwithstanding any claim from Lessee to the contrary.

 

(b) In the event this Lease is terminated due to an Event of Default by Lessee,
Lessor may, at its option, require sublessee to attorn to Lessor, provided that
such attornment is coupled with Lessor’s agreement not to disturb such sublessee
so long as such sublessee is not in default under such sublease, in which event
Lessor shall undertake the obligations of the sublessor under such sublease from
the time of the exercise of said option to the expiration of such sublease;
provided, however, Lessor shall not be liable for any prepaid Sublease Rent or
security deposit paid by such sublessee to such sublessor (unless Lessor is in
receipt of the same) or for any prior defaults of such sublessor.

 

(c) Any matter requiring the consent of the sublessor under a sublease shall
also require the consent of Lessor.

 

(d) No sublessee shall further assign or sublet all or any part of the Premises
without Lessor’s prior written consent.

 

(e) If Lessee shall assign this Lease or sublet the Premises for consideration
in excess of the pro-rata portion of rent applicable to the space subject to the
assignment or sublet, then Lessee shall pay to Lessor as additional rent fifty
percent (50%) of any such excess immediately upon receipt, less Lessee’s
reasonable out of pocket expenses for marketing, brokerage commissions and legal
fees in connection with such assignment or subletting. The “bonus rent”
provisions of this Paragraph 12.4(e) shall not apply to Permitted Transfers.

 

12.5 Conditions to Consent to Assignment or Subletting. Lessee acknowledges that
Lessor’s agreement to lease the Premises to Lessee at the rent and upon the
terms stated herein is in material reliance upon Lessor’s evaluation of the
original Lessee’s background, experience and ability, as well as the nature of
the use of the Premises by the original Lessee as set forth in Paragraph 6. In
the event that Lessee shall request Lessor’s written consent to assign or
sublease the Premises as required in this Paragraph 12, then each such request
for consent shall be in writing and accompanied by the following:

 

(a) Balance sheets, income statements and tax returns of the proposed assignee
or sublessee for the most recent three (3) fiscal years.

 

-27-



--------------------------------------------------------------------------------

(b) A business biography of the proposed assignee or sublessee, its general
partner(s) if such assignee or sublessee is a partnership or its members if such
assignee or sublessee is a limited liability company.

 

(c) A statement of the specific uses for which the Premises will be utilized by
the proposed assignee or sublessee.

 

(d) A description (in reasonable detail) of all alterations to the Premises that
are contemplated to be made by the proposed assignee or sublessee.

 

(e) A list prepared by the proposed assignee or sublessee of all buildings in
which the proposed assignee or sublessee has been a lessee during the past five
(5) years, which list shall include the address of each such building and the
last known name, address and telephone number of the lessor of each such
building.

 

(f) Written approval of the proposed assignment or sublease and a reaffirmation
of liability, in a form satisfactory to Lessor’s counsel, from all guarantors
and previous assignors of this Lease, not previously expressly released by
Lessor, if any.

 

Lessor may refuse to consent on any commercially reasonable grounds, including
without limitations the potential inability of the proposed assignee to fulfill
the Lease terms and the financial irresponsibility or instability of the
proposed assignee or sublessee, the lack of suitability of the Premises for the
intended use by the proposed assignee or sublessee, the potential for unlawful
or undesirable use of the Premises by the sublessee or assignee, or the
character or business reputation of the proposed assignee or sublessee. In any
dispute which arises under this paragraph, Lessee shall pay to Lessor all of
Lessor’s costs and expenses reasonably incurred by Lessor in making the
investigation and factual findings provided for in this paragraph.

 

12.6 Standards for Consent to Assignment or Subletting. Once Lessor has received
all of the information, in satisfactory form, as required above, together with
any additional information which Lessor may reasonably request, Lessor shall
undertake to review Lessee’s request for consent to assign or sublease. In
determining whether to give its consent to such assignment or subletting, Lessor
shall consider all commercially reasonable factors, including, but not limited
to, the following:

 

(a) The financial responsibility of the proposed assignee or sublessee;

 

(b) The nature of the occupancy and of the business to be conducted on the
Premises and its suitability for the Premises and/or the Building; and

 

(c) The need for and nature of any indicated alteration of the Premises by the
proposed assignee or sublessee.

 

12.7 Lessor shall have a period of fifteen (15) business days following receipt
of Lessee’s consent request and all related documents required to be delivered
under this Lease to notify Lessee in writing of Lessor’s approval or disapproval
of the proposed assignment or sublease. If Lessor fails to timely notify Lessee
in writing of such election, Lessee shall send

 

-28-



--------------------------------------------------------------------------------

Lessor a second written request for approval of the proposed transfer specifying
in all capital letters and boldface type on page one of such notice the
following: “YOUR FAILURE TO APPROVE OR DISAPPROVE OF THE ASSIGNMENT OR SUBLEASE
SET FORTH IN THIS NOTICE WITHIN TEN (10) BUSINESS DAYS SHALL ENTITLE THE
UNDERSIGNED TO ENTER INTO SUCH ASSIGNMENT OR SUBLEASE WITHOUT YOUR CONSENT.”
Lessee specifically acknowledges and agrees that neither Lessee’s initial
consent request nor the second notice shall be deemed to have been delivered to
Lessor unless copies of both of the same are sent to Lessor’s Lender (if any)
and Lessor’s property manager (if any) at the same time as they are sent to
Lessor (and in the same manner as notices are required under Paragraph 23 to be
sent to Lessor). Lessee’s delivery obligation to Lessor’s Lender and Lessor’s
property manager shall arise only if Lessee has been provided, in writing,
address information for such parties. As of the date of this Lease, Lessor’s
Lender and Lessor’s property manager’s respective address information is set
forth in Paragraph 23. If Lessor fails to respond to Lessee’s second request
within ten (10) business days after Lessor’s receipt of such second notice and
provided that Lessor’s Lender and Lessor’s property manager received both
notices as required pursuant to the preceding sentence, Lessor shall be deemed
to have approved such assignment or subletting. Notwithstanding anything to the
contrary contained in this Paragraph 12.7, under no circumstances shall Lessee
be released from any obligations under this Lease nor shall any assignment or
sublease alter the primary liability of Lessee for the payment of Rent or for
the performance of any other obligations to be performed by Lessee, unless
Lessee is specifically released from liability in writing by Lessor.

 

13. DEFAULT; REMEDIES.

 

13.1 Lessee Events of Default. The occurrence of any one or more of the
following events shall, at Lessor’s option, constitute an “Event of Default”:

 

(a) The abandonment of the Premises or the vacating of the Premises without
apparent intent to return and without (i) providing a reasonable level of
security to minimize potential vandalism, or (ii) continuing to satisfy all of
Lessee’s financial and other obligations under this Lease;

 

(b) The failure of Lessee to make any payment of Rent when due; provided,
however, that Lessor will give Lessee written notice and an opportunity to cure
any failure to pay Rent within ten (10) days of any such notice not more than
twice in any twelve (12) month period;

 

(c) The failure to provide reasonable evidence of insurance or surety bond, or
to fulfill any other obligation under this Lease which endangers or threatens
life or property, where such failure continues for a period of four (4) business
days following written notice to Lessee.

 

(d) The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements if written evidence of the same is in
Lessee’s possession or control or, if the same is not in Lessee’s possession or
control, Lessee’s failure to use commercially reasonable efforts to obtain such
evidence promptly after request by Lessor, (ii) the rescission of an
unauthorized assignment or subletting, (iii) an Estoppel Certificate within

 

-29-



--------------------------------------------------------------------------------

the time period provided for in Paragraph 16(a), (iv) an Assignment LOC or
replacement Assignment LOC if (and when) required under this Lease, (v) a
requested subordination, (vi) evidence concerning any guaranty, (vii) any
document requested under Paragraph 42 (easements), or (viii) any other
documentation or information which Lessor may reasonably require of Lessee under
the terms of this Lease, where any such failure continues for a period of ten
(10) days following written notice to Lessee.

 

(e) The failure of Lessee to perform any of the terms, covenants, conditions or
provisions of this Lease, or of the rules adopted under Paragraph 40 hereof,
other than those described in subparagraph 13.1(a), (b), (c) or (d) above, where
such failure continues for a period of thirty (30) days after written notice
(unless a shorter cure period is provided for elsewhere in this Lease);
provided, however, that if the nature of Lessee’s default is such that more than
thirty (30) days are reasonably required for its cure, then it shall not be
deemed to be a default if Lessee commences such cure within said thirty (30) day
period and thereafter diligently prosecutes such cure to completion.

 

(f) The occurrence of any of the following events: (i) the making of any general
arrangement or assignment for the benefit of creditors; (ii) becoming a “debtor”
as defined in 11 U.S.C. § 101 or any successor statute thereto (unless, in the
case of a petition filed against Lessee, the same is dismissed within sixty (60)
days); (iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where possession is not restored to Lessee within thirty
(30) days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where such seizure is not discharged within thirty (30)
days; provided, however, in the event that any provision of this subparagraph
(e) is contrary to any applicable law, such provision shall be of no force or
effect, and not affect the validity of the remaining provisions.

 

(g) The discovery that any financial statement of Lessee given to Lessor was
materially false.

 

13.2 Remedies. If Lessee fails to perform any of its affirmative duties or
obligations, within any applicable notice or grace period (or in case of an
emergency, without notice), Lessor may, at its option, perform such duty or
obligation on Lessee’s behalf, including but not limited to the obtaining of
reasonably required bonds, insurance policies, or governmental licenses, permits
or approvals. The costs and expenses of any such performance by Lessor shall be
due and payable by Lessee within ten (10) business days following Lessee’s
receipt of an invoice therefor. In the event of an Event of Default, Lessor may,
with or without further notice or demand, and without limiting Lessor in the
exercise of any right or remedy which Lessor may have by reason of such Event of
Default:

 

(a) Terminate Lessee’s right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Lessee shall immediately surrender
possession to Lessor. In such event Lessor shall be entitled to recover from
Lessee: (i) the unpaid Rent which had been earned at the time of termination;
(ii) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that the Lessee proves could have been

 

-30-



--------------------------------------------------------------------------------

reasonably avoided; (iii) the worth at the time of award of the amount by which
the unpaid rent for the balance of the term after the time of award exceeds the
amount of such rental loss that the Lessee proves could be reasonably avoided;
and (iv) any other amount necessary to compensate Lessor for all the detriment
proximately caused by the Lessee’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including but not limited to the cost of recovering possession of the
Premises, expenses of reletting, including necessary renovation and alteration
of the Premises, reasonable attorneys’ fees, and leasing commissions. The worth
at the time of award of the amount referred to in provision (iii) of the
immediately preceding sentence shall be computed by discounting such amount at
the discount rate of the Federal Reserve Bank of San Francisco at the time of
award plus one percent (1%). Efforts by Lessor to mitigate damages caused by
Lessee’s Event of Default under this Lease shall not waive Lessor’s right to
recover damages under Paragraph 13. If termination of this Lease is obtained
through the provisional remedy of unlawful detainer, Lessor shall have the right
to recover in such proceeding any unpaid Rent and damages as are recoverable
therein, or Lessor may reserve the right to recover all or any part thereof in a
separate suit. If a notice and grace period required under Paragraph 13.1 was
not previously given, a notice to pay rent or quit, or to perform or quit given
to Lessee under the unlawful detainer statute shall also constitute the notice
required by Paragraph 13.1. In such case, the applicable grace period required
by Paragraph 13.1 and the unlawful detainer statute shall run concurrently, and
the failure of Lessee to cure the default within the greater of the two such
grace periods shall constitute both an unlawful detainer and Event of Default
entitling Lessor to the remedies provided for in this Lease and/or by said
statute.

 

(b) Continue the Lease and Lessee’s right to possession and recover the Rent as
it becomes due, in which event Lessee may sublet or assign, subject only to
reasonable limitations. This remedy is intended to be the remedy described in
California Civil Code Section 1951.4, and the following provision of Section
1951.4 is repeated here: “The Lessor has the remedy described in California
Civil Code Section 1951.4 (lessor may continue lease in effect after lessee’s
breach and abandonment and recover rent as it becomes due, if lessee has right
to sublet or assign, subject only to reasonable limitations).” Acts of
maintenance, efforts to relet, and/or the appointment of a receiver to protect
the Lessor’s interests, shall not constitute a termination of the Lessee’s right
to possession.

 

(c) Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the state wherein the Premises are located. The expiration
or termination of this Lease and/or the termination of Lessee’s right to
possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee’s occupancy of the Premises.

 

13.3 Intentionally Omitted.

 

13.4 Late Charges. Lessee hereby acknowledges that late payment by Lessee of
Rent will cause Lessor to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult to ascertain. Such costs include,
but are not limited to, processing and accounting charges, and late charges
which may be imposed upon Lessor by any Lender. Accordingly, if any Rent shall
not be received by Lessor within five (5) days after such amount shall be due,
then, without any requirement for notice to Lessee, Lessee shall pay to

 

-31-



--------------------------------------------------------------------------------

Lessor a one-time late charge equal to three percent (3%) of each such overdue
amount. The Parties hereby agree that such late charge represents a fair and
reasonable estimate of the costs Lessor will incur by reason of such late
payment. Acceptance of such late charge by Lessor shall in no event constitute a
waiver of Lessee’s default or Event of Default with respect to such overdue
amount, nor prevent the exercise of any of the other rights and remedies granted
hereunder. In the event that a late charge is payable hereunder, whether or not
collected, for three (3) consecutive installments of Base Rent, then
notwithstanding any provision of this Lease to the contrary, Base Rent shall, at
Lessor’s option, become due and payable quarterly in advance.

 

13.5 Interest. Any monetary payment due Lessor hereunder, other than late
charges, not received by Lessor, when due as to scheduled payments (such as Base
Rent) or within thirty (30) days following the date on which it was due for
non-scheduled payment, shall bear interest from the date when due, as to
scheduled payments, or the thirty-first (31st) day after it was due as to
non-scheduled payments. The interest (“Interest”) charged shall be equal to nine
percent (9%) per annum, but shall not exceed the maximum rate allowed by law.
Interest is payable in addition to the potential late charge provided for in
Paragraph 13.4.

 

13.6 Breach by Lessor. Lessor shall not be deemed in breach of this Lease unless
Lessor fails within a reasonable time to perform an obligation required to be
performed by Lessor. For purposes of this paragraph, a reasonable time shall in
no event be less than thirty (30) days after receipt by Lessor, and any Lender
whose name and address shall have been furnished Lessee in writing for such
purpose, of written notice specifying wherein such obligation of Lessor has not
been performed; provided, however, that if the nature of Lessor’s obligation is
such that more than thirty (30) days are reasonably required for its
performance, then Lessor shall not be in breach if performance is commenced
within such thirty (30) day period and thereafter diligently pursued to
completion.

 

14. CONDEMNATION. If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of the exercise of said power
(collectively “Condemnation”), this Lease shall terminate as to the part taken
as of the date the condemning authority takes title or possession, whichever
first occurs. If more than twenty percent (20%) of the Building, or more than
twenty-five percent (25%) of the land area portion of the Premises not occupied
by the Building, is taken by Condemnation or in the event that an entire
driveway providing access from a public right of way to the Premises is taken by
Condemnation and Lessee is left with only one driveway providing access from a
public right of way to the Premises and Lessor is unable to provide a
replacement driveway providing access from a public right of way to the
Premises, Lessee may, at Lessee’s option, to be exercised in writing within ten
(10) days after Lessor shall have given Lessee written notice of such taking (or
in the absence of such notice, within ten (10) days after the condemning
authority shall have taken possession) terminate this Lease as of the date the
condemning authority takes such possession. If Lessee does not timely terminate
this Lease in accordance with the foregoing, this Lease shall remain in full
force and effect as to the portion of the Premises remaining, except that the
Base Rent shall be reduced in proportion to the reduction in utility of the
Premises caused by such Condemnation. Condemnation awards and/or payments shall
be the property of Lessor, whether such award shall be made as compensation for
diminution in value of the leasehold, the value of the part taken, or for
severance damages; provided, however, that Lessee may apply for a

 

-32-



--------------------------------------------------------------------------------

separate award for Lessee’s relocation expenses, loss of business goodwill,
business interruption and/or Trade Fixtures, without regard to whether or not
this Lease is terminated pursuant to the provisions of this Paragraph. In the
event that this Lease is not terminated by reason of the Condemnation, Lessor
shall repair any damage to the Premises caused by such Condemnation (to an
architecturally sound unit) to the extent of any proceeds actually received by
Lessor.

 

15. BROKERS.

 

15.1 Representations and Indemnities of Broker Relationships. Lessee and Lessor
each represent and warrant to the other that it has had no dealings with any
person, firm, broker or finder (other than the Brokers) in connection with this
Lease, and that no one other than said named Brokers is entitled to any
commission or finder’s fee in connection herewith. Lessee and Lessor do each
hereby agree to indemnify, protect, defend and hold the other harmless from and
against liability for compensation or charges which may be claimed by any such
unnamed broker, finder or other similar party by reason of any dealings or
actions of the indemnifying Party, including any costs, expenses, attorneys’
fees reasonably incurred with respect thereto.

 

15.2 Brokers’ Commissions. Lessor’s Broker and Lessee’s Broker shall be
compensated in connection with this Lease in accordance with separate written
agreements between Lessor and each such Broker.

 

16. ESTOPPEL CERTIFICATES.

 

(a) Each Party (as “Responding Party”) shall within fifteen (15) days after
written notice from the other Party (the “Requesting Party”) execute,
acknowledge and deliver to the Requesting Party a statement in writing in form
of a commercially reasonable “Estoppel Certificate” form, plus such additional
information, confirmation and/or statements as may be reasonably requested by
the Requesting Party, or Lessor’s lender, if any.

 

(b) If the Responding Party shall fail to execute or deliver the Estoppel
Certificate within such fifteen (15) day period, the Requesting Party may
execute an Estoppel Certificate stating that: (i) the Lease is in full force and
effect without modification except as may be represented by the Requesting
Party, (ii) there are no uncured defaults in the Requesting Party’s performance,
and (iii) if Lessor is the Requesting Party, not more than one month’s rent has
been paid in advance. Prospective purchasers and encumbrancers may rely upon the
Requesting Party’s Estoppel Certificate, and the Responding Party shall be
estopped from denying the truth of the facts contained in said Certificate.

 

(c) If Lessor desires to finance, refinance, or sell the Premises, or any part
thereof, Lessee shall deliver to any potential lender or purchaser designated by
Lessor such financial statements as may be reasonably required by such lender or
purchaser, including but not limited to Lessee’s financial statements for the
past three (3) years. All such financial statements shall be received by Lessor
and such lender or purchaser in confidence and shall be used only for the
purposes herein set forth

 

17. DEFINITION OF LESSOR. If Lessor shall at any time transfer its interest in
the Premises or this Lease and provided that the transferee assumes the
obligations of Lessor

 

-33-



--------------------------------------------------------------------------------

under the Lease occurring after such transfer, Lessor shall be released of any
obligations occurring after such transfer, and Lessee shall look solely to
Lessor’s successors for performance of such obligations. Upon such transfer or
assignment, the prior Lessor shall be relieved of all liability with respect to
the obligations and/or covenants under this Lease thereafter to be performed by
such transferee.

 

18. SEVERABILITY. The invalidity of any provision of this Lease, as determined
by a court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.

 

19. DAYS. Unless otherwise specifically indicated to the contrary, the word
“days” as used in this Lease shall mean and refer to calendar days.

 

20. LIMITATION ON LIABILITY. In consideration of the benefits accruing
hereunder, Lessee on behalf of itself and all successors and assigns of Lessee,
covenants and agrees that, notwithstanding anything to the contrary and
notwithstanding any applicable law to the contrary:

 

(a) the liability of Lessor under this Lease (including any liability for any
actual or alleged failure, breach or default by Lessor under this Lease and/or
negligence of Lessor hereunder) and any recourse against Lessor shall be limited
solely to Lessor’s interest in the Premises (and not any other assets of
Lessor); and

 

(b) the obligations of Lessor under this Lease do not constitute personal
obligations of the members, partners or subpartners of Lessor, or any of the
managers, directors, officers or shareholders of Lessor or Lessor’s members,
partners or subpartners, and Lessee shall not seek recourse against any such
person or against any of their personal assets for satisfaction of any liability
with respect to this Lease.

 

21. TIME OF ESSENCE. Time is of the essence with respect to the performance of
all obligations to be performed or observed by the Parties under this Lease.

 

22. NO PRIOR OR OTHER AGREEMENTS. This Lease contains all agreements between the
Parties with respect to any matter mentioned herein, and no other prior or
contemporaneous agreement or understanding shall be effective.

 

-34-



--------------------------------------------------------------------------------

23. NOTICES.

 

23.1 Notice Requirements. All notices required or permitted by this Lease shall
be in writing and may be delivered in person (by hand or by courier) or may be
sent by regular, certified or registered mail or U.S. Postal Service Express
Mail, with postage prepaid, or by a recognized overnight courier which issues
receipts of delivery, and shall be deemed sufficiently given if served in a
manner specified in this Paragraph 23. The addresses noted below shall be that
Party’s address for delivery or mailing of notices. Either Party may by written
notice to the other specify a different address for notice. A copy of all
notices to Lessor shall be concurrently transmitted to such party or parties at
such addresses as Lessor may from time to time hereafter designate in writing.

 

To Lessor:

   SP Kaiser Gateway I, LLC      c/o CB Richard Ellis Strategic      Partners
II, L.P.      865 South Figueroa Street      35th Floor      Los Angeles, CA
90017      Attention: President

If required under this Lease

    

To Lessor’s Lender:

   Fleet National Bank, as Agent      Suite 800      Mail Stop: RI DE 03308A  
   111 Westminster Street      Providence, Rhode Island 02903      Attention:
Commercial Real Estate Loan Administration

If required under this Lease

    

To Lessor’s property manager:

   Newport Real Estate Services, Inc.      1122 Bristol Street, Suite 110     
Costa Mesa, CA 92626      Attention: Aaron Weiner

To Lessee:

   Leapfrog Enterprises, Inc.      6401 Hollis Street, Suite 150     
Emeryville, CA 94608      Attn: Senior Vice President, Distribution and
Logistics

With a copy to:

   Leapfrog Enterprises, Inc.      6401 Hollis Street, Suite 150     
Emeryville, CA 94608      Attn: Chief Counsel

And after Commencement Date:

   Leapfrog Enterprises, Inc.      13479 Valley Road      Fontana, California
92335      Attn: Director of Distribution Operations

 

23.2 Date of Notice. Any notice sent by registered or certified mail, return
receipt requested, shall be deemed given on the date of delivery shown on the
receipt card, or if no delivery date is shown, the postmark thereon. If sent by
regular mail the notice shall be deemed given forty-eight (48) hours after the
same is addressed as required herein and mailed with postage prepaid. Notices
delivered by United States Express Mail or overnight courier that guarantee next
day delivery shall be deemed given twenty-four (24) hours after delivery of the

 

-35-



--------------------------------------------------------------------------------

same to the Postal Service or courier. If notice is received on a Saturday,
Sunday or legal holiday, it shall be deemed received on the next business day.

 

24. WAIVERS. No waiver by Lessor of a default or Event of Default with respect
to any term, covenant or condition hereof by Lessee, shall be deemed a waiver of
any other term, covenant or condition hereof, or of any subsequent default or
Event of Default by Lessee with respect to the same or of any other term,
covenant or condition hereof. Lessor’s consent to, or approval of, any act shall
not be deemed to render unnecessary the obtaining of Lessor’s consent to, or
approval of, any subsequent or similar act by Lessee, or be construed as the
basis of an estoppel to enforce the provision or provisions of this Lease
requiring such consent. The acceptance of Rent by Lessor shall not be a waiver
of any default or Event of Default by Lessee. Any payment by Lessee may be
accepted by Lessor on account of monies or damages due Lessor, notwithstanding
any qualifying statements or conditions made by Lessee in connection therewith,
which such statements and/or conditions shall be of no force or effect
whatsoever unless specifically agreed to in writing by Lessor at or before the
time of deposit of such payment.

 

25. RECORDING. No recordation of any memorandum of this Lease, or “short form”
of this Lease, shall be permitted without the prior written consent of Lessor,
which shall be withheld or given in Lessor’s sole discretion. The Party
requesting recordation shall be responsible for payment of any fees applicable
thereto.

 

26. NO RIGHT TO HOLDOVER.

 

26.1 Lessee has no right to retain possession of the Premises or any part
thereof beyond the expiration or termination of this Lease. In the event that
Lessee holds over, then the Base Rent shall be increased to one hundred fifty
percent (150%) of the Base Rent applicable during the month immediately
preceding the expiration or termination, and shall indemnify and hold harmless
Lessor against any loss arising out of such holding over. In addition, Lessee
shall remain responsible for paying Operating Expenses, Real Property Taxes,
insurance and all other costs and expenses and Rent which are the responsibility
of Lessee under this Lease. Except as provided for in Paragraph 26.2, nothing
contained herein shall be construed as consent by Lessor to any holding over by
Lessee.

 

26.2 Notwithstanding anything to the contrary contained in Paragraph 26.1,
subject to the provisions of the last sentence of this Paragraph 26.2, so long
as Lessee is not in default under this Lease on the date it provides the written
notice described herein or on the date on which the Permitted Holdover (as
defined herein) commences, Lessee may, by providing Lessor with written notice
(the “Holding Over Notice”) no less than six (6) months prior to expiration of
the Term, hold over in the Premises for a period of no more than six (6) months
from the end of the Term (the “Permitted Holdover”). If Lessee fails to specify
the term of the Permitted Holdover in the Holding Over Notice, Lessee shall be
deemed to have elected to hold over for six (6) months. Base Rent during the
Permitted Holdover shall be increased to one hundred twenty percent (120%) of
the Base Rent applicable during the month immediately preceding the expiration
of the Term, and Lessee shall remain responsible for paying Operating Expenses,
Real Property Taxes, insurance and all other costs and expenses and Rent which
are the responsibility of Lessee under this Lease. Following any Permitted
Holdover, the provisions

 

-36-



--------------------------------------------------------------------------------

of Paragraph 26.1 shall apply. Notwithstanding anything to the contrary
contained in this Paragraph 26.2, if, at any time prior to sixty (60) days prior
to the expiration of the Term, Lessor notifies Lessee that Lessor has entered
into a new lease with a tenant for all or any portion of the Premises, the
provisions of this Paragraph 26.2 shall have no further force or effect and
Lessee shall have no right to hold over (including no right to the Permitted
Holdover).

 

27. CUMULATIVE REMEDIES. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.

 

28. COVENANTS AND CONDITIONS; CONSTRUCTION OF AGREEMENT. All provisions of this
Lease to be observed or performed by Lessee are both covenants and conditions.
In construing this Lease, all headings and titles are for the convenience of the
Parties only and shall not be considered a part of this Lease. Whenever required
by the context, the singular shall include the plural and vice versa. This Lease
shall not be construed as if prepared by one of the Parties, but rather
according to its fair meaning as a whole, as if both Parties had prepared it.

 

29. BINDING EFFECT; CHOICE OF LAW. This Lease shall be binding upon the Parties,
their personal representatives, successors and assigns and be governed by the
laws of the State in which the Premises are located. Any litigation between the
Parties hereto concerning this Lease shall be initiated in the county in which
the Premises are located.

 

30. SUBORDINATION; ATTORNMENT; NON-DISTURBANCE.

 

30.1 Subordination. This Lease and any Option granted hereby shall be subject
and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or security device (collectively, “Security Device”), now or
hereafter placed upon the Premises, to any and all advances made on the security
thereof, and to all renewals, modifications, and extensions thereof; provided,
however, that Lessee receives a commercially reasonable Non-Disturbance
Agreement (as hereinafter defined). Lessee agrees that the holders of any such
Security Devices (in this Lease together referred to as “Lessor’s Lender”) shall
have no liability or obligation to perform any of the obligations of Lessor
under this Lease. Any Lender may elect to have this Lease and/or any Option
granted hereby superior to the lien of its Security Device by giving written
notice thereof to Lessee, whereupon this Lease and such Options shall be deemed
prior to such Security Device, notwithstanding the relative dates of the
documentation or recordation thereof.

 

30.2 Attornment. Subject to the non-disturbance provisions of Paragraph 30.3,
Lessee agrees to attorn to a Lender or any other party who acquires ownership of
the Premises by reason of a foreclosure of a Security Device, and that in the
event of such foreclosure, such new owner shall not: (i) be liable for any act
or omission of any prior lessor or with respect to events occurring prior to
acquisition of ownership; (ii) be subject to any offsets or defenses which
Lessee might have against any prior lessor, or (iii) be bound by prepayment of
more than one (1) month’s rent.

 

-37-



--------------------------------------------------------------------------------

30.3 Non-Disturbance. With respect to Security Devices entered into by Lessor
after the execution of this Lease, Lessee’s attornment shall be subject to
receiving a commercially reasonable non-disturbance agreement (a
“Non-Disturbance Agreement”) from the Lender which Non-Disturbance Agreement
provides that (i) Lessee’s possession of the Premises, and this Lease, including
any options to extend the term hereof, will not be disturbed so long as Lessee
is not in breach hereof and attorns to the record owner of the Premises, and
(ii) contains such other terms and conditions as are customarily required by
lenders. Lessee agrees, from time to time during the Term of this Lease, upon
demand to execute, acknowledge and deliver a commercially reasonable
subordination, non-disturbance and attornment agreement or such other
instruments, confirming the subordination of this Lease to any Security Device
and containing such other terms and conditions as are customarily required by
lenders, and such instruments of attornment as shall be requested by any
Lessor’s Lender; provided, however that so long as there is no Event of Default
hereunder, Lessee’s right to possession of the Premises shall not be disturbed
by Lessor’s Lender.

 

30.4 Self-Executing. The agreements contained in this Paragraph 30 shall be
effective without the execution of any further documents; provided, however,
that, upon written request from Lessor or a Lender in connection with a sale,
financing or refinancing of the Premises, Lessee and Lessor shall execute such
further writings as may be reasonably required to separately document any
subordination, attornment and/or Non-Disturbance Agreement provided for herein.

 

31. ATTORNEYS’ FEES. If either Party brings an action or proceeding involving
the Premises to enforce the terms hereof or to declare rights hereunder, the
Prevailing Party (as hereafter defined) in any such proceeding, action, or
appeal thereon, shall be entitled to reasonable attorneys’ fees. Such fees may
be awarded in the same suit or recovered in a separate suit, whether or not such
action or proceeding is pursued to decision or judgment. The term, “Prevailing
Party” shall include, without limitation, a Party who substantially obtains or
defeats the relief sought, as the case may be, whether by compromise,
settlement, judgment, or the abandonment by the other Party of its claim or
defense. The attorneys’ fees award shall not be computed in accordance with any
court fee schedule, but shall be such as to fully reimburse all attorneys’ fees
reasonably incurred. In addition, Lessor shall be entitled to attorneys’ fees,
costs and expenses incurred in the preparation and service of notices of default
and consultations in connection therewith, whether or not a legal action is
subsequently commenced in connection with such default or resulting Event of
Default.

 

32. LESSOR’S ACCESS; SHOWING PREMISES; REPAIRS. Lessor and Lessor’s agents shall
have the right to enter the Premises at any time, in the case of an emergency,
and otherwise at reasonable times, upon reasonable advance notice to Lessee and
accompanied by a representative of Lessee, for the purpose of showing the same
to prospective purchasers, lenders, or lessees, and making such alterations,
repairs, improvements or additions to the Premises as Lessor may deem necessary.
All such activities shall be without abatement of rent or liability to Lessee.
Lessor may at any time place on the Premises any ordinary “For Sale” signs and
Lessor may during the last nine (9) months of the term hereof place on the
Premises any ordinary “For Lease” signs.

 

-38-



--------------------------------------------------------------------------------

33. AUCTIONS. Lessee shall not conduct, nor permit to be conducted, any auction
upon the Premises without Lessor’s prior written consent. Lessor shall not be
obligated to exercise any standard of reasonableness in determining whether to
permit an auction.

 

34. SIGNS. Subject to: (a) compliance with any recorded covenants, conditions or
restrictions affecting the Premises, (b) receipt of the prior written consent of
the County, (c) receipt of the prior written consent of Lessor regarding the
location, design, size, color, material, composition and plans and
specifications, and (d) erecting all signs in accordance with approved plans and
specifications, in a good and workmanlike manner, in accordance with Applicable
Requirements, now in force or hereafter enacted, and after Lessee has received
all requisite approvals thereunder (all of the foregoing being hereinafter
collectively referred to as the “Sign Requirements”), Lessee shall have the
right, at its sole cost and expense, to construct or paint and maintain its
signs at the Premises. Lessee shall maintain all signs in a good, clean and safe
condition and in accordance with the Sign Requirements, including all repairs
and replacements thereto. Upon the expiration or earlier termination of the
Lease, Lessee shall, at its sole cost and expense, remove all signs and repair
all damage caused thereby and restore the Premises to its condition prior to the
installation of the signs. Notwithstanding the foregoing, no assignee of this
Lease nor any sublessee of all or any portion of the Premises shall be permitted
to construct or maintain any signs at the Premises unless such signs comply with
all of the provisions of this Paragraph 34 and Lessor has approved in writing in
advance the location, design, size, color, material, composition and plans and
specifications of such signs.

 

35. TERMINATION; MERGER. Unless specifically stated otherwise in writing by
Lessor, the voluntary or other surrender of this Lease by Lessee, the mutual
termination or cancellation hereof, or a termination hereof by Lessor for an
Event of Default by Lessee, shall automatically terminate any sublease or lesser
estate in the Premises; provided, however, that Lessor may elect to continue any
one or all existing subtenancies. Lessor’s failure within ten (10) days
following any such event to elect to the contrary by written notice to the
holder of any such lesser interest, shall constitute Lessor’s election to have
such event constitute the termination of such interest.

 

36. CONSENTS. Except as otherwise provided herein, wherever in this Lease the
consent of a Party is required to an act by or for the other Party, such consent
shall not be unreasonably withheld or delayed. Lessor’s actual reasonable costs
and expenses (including but not limited to architects’, attorneys’, engineers’
and other consultants’ fees) incurred in the consideration of, or response to, a
request by Lessee for any Lessor consent, including but not limited to consents
to an assignment, a subletting or the presence or use of a Hazardous Substance,
shall be paid by Lessee upon receipt of an invoice and supporting documentation
therefor. Lessor’s consent to any act, assignment or subletting shall not
constitute an acknowledgment that no default or Event of Default by Lessee of
this Lease exists, nor shall such consent be deemed a waiver of any then
existing default or Event of Default, except as may be otherwise specifically
stated in writing by Lessor at the time of such consent. The failure to specify
herein any particular condition to Lessor’s consent shall not preclude the
imposition by Lessor at the time of consent of such further or other conditions
as are then reasonable with reference to the particular matter for which consent
is being given. In the event that either Party disagrees with any determination
made by the other hereunder and reasonably requests the

 

-39-



--------------------------------------------------------------------------------

reasons for such determination, the determining party shall furnish its reasons
in writing and in reasonable detail within ten (10) business days following such
request.

 

37. INTENTIONALLY OMITTED.

 

38. QUIET POSSESSION. Subject to payment by Lessee of the Rent and performance
of all of the covenants, conditions and provisions on Lessee’s part to be
observed and performed under this Lease, Lessee shall have quiet possession and
quiet enjoyment of the Premises during the term hereof.

 

39. OPTIONS.

 

39.1 Definition. “Option” shall mean the right to extend the term of or renew
this Lease.

 

39.2 Options Personal To Original Lessee. The Option granted to Lessee in this
Lease is personal to the original Lessee, and cannot be assigned or exercised by
anyone other than said original Lessee and, except for Permitted Subleases, only
while the original Lessee is in full possession of the Premises and, if
requested by Lessor, with Lessee certifying that Lessee has no intention of
thereafter assigning or subletting. Notwithstanding anything to the contrary
contained in the preceding sentence, the Option may be assigned in connection
with any Permitted Transfer of this Lease.

 

39.3 Effect of Default on Options.

 

(a) Lessee shall have no right to exercise an Option during any Event of Default
or during the period of time any Rent is unpaid (without regard to whether
notice thereof is given Lessee).

 

(b) The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Lessee’s inability to exercise an Option
because of the provisions of Paragraph 39.3(a)

 

39.4 Lessee’s Option to Extend Term.

 

(a) Extension Rights. Lessee shall have two (2) consecutive Options (each an
“Extension Right”) to extend the term of this Lease for five (5) years each
(each an “Extension Term”) on the same terms and conditions as this Lease (other
than as to the amount of Base Rent and the Tenant Improvement Construction
Agreement) by giving Lessor written notice (the “Election Notice”) of its
election to exercise the Extension Right at least nine (9) months prior, and no
earlier than eighteen (18) months prior, to the expiration of the Original Term
of the Lease and, if Lessee exercised the first Extension Right, the expiration
of the first Extension Term of the Lease.

 

Upon the commencement of the first Extension Term, Base Rent shall be 95% of the
then prevailing Market Rate (as defined below). Upon the commencement of the
second Extension Term, Base Rent shall be 95% of the then prevailing Market
Rate.

 

-40-



--------------------------------------------------------------------------------

As used herein, “Market Rate” shall mean the then market rental rate then being
charged in similar buildings in the Ontario Airport Area for space comparable to
the Premises, taking into consideration all economic factors that would affect a
determination of Market Rate including use, location, leasehold improvements
provided, improvement allowances granted, quality and age of the Building.

 

Lessor shall give Lessee notice of Lessor’s determination of Market Rate prior
to two hundred ten (210) days prior to the expiration of the Original Term of
the Lease and, if Lessee exercised the first Extension Right, the expiration of
the first Extension Term of the Lease. If, on or before the date which is one
hundred eighty (180) days prior to the expiration of the Original Term of this
Lease or, if applicable, the first Extension Term, Lessee has not agreed with
Lessor’s determination of the Market Rate, Lessee shall be deemed to have
elected arbitration as described in Paragraph 39.4(b). Lessee acknowledges and
agrees that, if Lessee has elected to exercise an Extension Right by delivering
the Election Notice to Lessor as required in this Paragraph 39.4(a), Lessee
shall have no right thereafter to rescind or elect not to extend the term of the
Lease for the applicable Extension Term

 

(b) Arbitration. Within ten (10) days of Lessee’s notice to Lessor of its
election to arbitrate Market Rate, each party shall deliver to the other a
proposal containing the Market Rate that the submitting party believes to be
correct (“Extension Proposal”). If either party fails to timely submit an
Extension Proposal, the other party’s submitted proposal shall determine the
Base Rent for the applicable Extension Term. If both parties submit Extension
Proposals, then Lessor and Lessee shall meet within seven (7) days after
delivery of the last Extension Proposal and make a good faith attempt to
mutually appoint a single Arbitrator (and defined below) to determine the Market
Rate. If Lessor and Lessee are unable to agree upon a single Arbitrator, then
each shall, by written notice delivered to the other within ten (10) days after
the meeting, select an Arbitrator. If either party fails to timely give notice
of its selection for an Arbitrator, the other party’s submitted Arbitrator shall
determine the Base Rent for the applicable Extension Term. The Arbitrators so
appointed shall, within five (5) business days after their appointment, appoint
a third Arbitrator. If the Arbitrators so selected cannot agree on the selection
of the third Arbitrator within the time above specified, then either party, on
behalf of both parties, may request such appointment of such third Arbitrator by
application to any state court of general jurisdiction in the jurisdiction in
which the Premises are located, upon ten (10) days prior written notice to the
other party of such intent.

 

The decision of the Arbitrator(s) shall be made within thirty (30) days after
the appointment of a single Arbitrator or the third Arbitrator, as applicable.
If a single Arbitrator is chosen, the Arbitrator shall choose between Lessor’s
proposed Market Rate or Lessee’s proposed Market Rate, and the decision of the
single Arbitrator shall be final and binding upon the parties. If a three
Arbitrator panel is chosen then each Arbitrator shall render his or her separate
opinion of Market Rate. If the three opinions are within five percent (5%) of
one another, then the average of the three opinions shall be the Market Rate,
and shall be final and binding upon the parties. If the three opinions are not
within five percent (5%) of one another, then the Arbitrators shall choose, by
majority vote, between Lessor’s proposed Market Rate or Lessee’s proposed Market
Rate, and the decision of the Arbitrators shall be final and binding upon the
parties. Each party shall pay the fees and expenses of the Arbitrator appointed
by or on behalf of such party and the fees and expenses of the third Arbitrator
(or the fees and expenses of the single Arbitrator if a single Arbitrator is
appointed) shall be borne equally by both parties. If the

 

-41-



--------------------------------------------------------------------------------

Market Rate is not determined by the first day of the applicable Extension Term,
then Lessee shall pay Lessor Base Rent in an amount equal to the Base Rent in
effect immediately prior to the applicable Extension Term and until such
determination is made. After the determination of the Market Rate, the parties
shall make any necessary adjustments to such payments made by Lessee. Lessor and
Lessee shall then execute an amendment recognizing the Market Rate for such
Extension Term.

 

An “Arbitrator” shall be any person appointed by or on behalf of either Party or
appointed pursuant to the provisions hereof and: (i) shall be an MAI appraiser
with not less than seven (7) years of experience in the appraisal of industrial
real estate and with working knowledge of current rental rates and practices in
the Ontario Airport area, and (ii) in all respects impartial and disinterested.
For purposes of this Lease, an “MAI” appraiser means an individual who holds an
MAI designation conferred by, and is an independent member of, the American
Institute of Real Estate Appraisers (or its successor organization, or in the
event there is no successor organization, the organization and designation most
similar).

 

40. INTENTIONALLY OMITTED.

 

41. SECURITY MEASURES. Lessee hereby acknowledges that the rental payable to
Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of the Premises, Lessee,
its agents and invitees and their property from the acts of third parties.

 

42. RESERVATIONS. Lessor reserves to itself the right, from time to time, to
grant, without the consent or joinder of Lessee, such easements (including,
without limitation, access and/or reciprocal easements affecting the Premises
and neighboring projects), rights and dedications that Lessor deems necessary,
and to cause the recordation of parcel maps and restrictions, so long as such
easements, rights, dedications, maps and restrictions do not unreasonably
interfere with the use of, or access to, the Premises by Lessee or rights
granted to Lessee under the Lease. Lessee agrees, upon not less than fifteen
(15) days prior written notice, to sign any documents reasonably requested by
Lessor to effectuate any such access and/or easement rights, dedication, map or
restrictions, and to abide by the terms of any such restrictions and/or
agreements.

 

43. PERFORMANCE UNDER PROTEST. If at any time a dispute shall arise as to any
amount or sum of money to be paid by one Party to the other under the provisions
hereof, the Party against whom the obligation to pay the money is asserted shall
have the right to make payment “under protest” and such payment shall not be
regarded as a voluntary payment and there shall survive the right on the part of
said Party to institute suit for recovery of such sum. If it shall be adjudged
that there was no legal obligation on the part of said Party to pay such sum or
any part thereof, said Party shall be entitled to recover such sum or so much
thereof as it was not legally required to pay.

 

44. AUTHORITY. If either Party hereto is a corporation, trust, limited liability
company, partnership, or similar entity, each individual executing this Lease on
behalf of such entity represents and warrants that he or she is duly authorized
to execute and deliver this Lease

 

-42-



--------------------------------------------------------------------------------

on its behalf. Each Party shall, within thirty (30) days after request, deliver
to the other party satisfactory evidence of such authority.

 

45. INTENTIONALLY OMITTED.

 

46. OFFER. Preparation of this Lease by either Party or their agent and
submission of same to the other Party shall not be deemed an offer to lease to
the other Party. This Lease is not intended to be binding until executed and
delivered by all Parties hereto.

 

47. AMENDMENTS. This Lease may be modified only in writing, signed by the
Parties in interest at the time of the modification. As long as they do not
materially change Lessee’s obligations hereunder, Lessee agrees to make such
reasonable non-monetary modifications to this Lease as may be reasonably
required by a Lender in connection with the obtaining of normal financing or
refinancing of the Premises.

 

48. MULTIPLE PARTIES. If more than one person or entity is named herein as
either Lessor or Lessee, such multiple Parties shall have joint and several
responsibility to comply with the terms of this Lease.

 

49. INTENTIONALLY OMITTED.

 

50. UNAVOIDABLE DELAYS. If the performance of Lessor of any act required herein,
including, without limitation, the design, planning, permitting, construction
and completion of the Tenant Improvements, is prevented or delayed by reason of
strikes, lockouts, labor disputes, governmental delays, acts of God, fire,
floods, epidemics, freight embargoes, unavailability of materials and supplies,
development moratoriums imposed by any governmental authority, or other causes
beyond the reasonable control of Lessor, Lessor shall be excused from performing
that obligation for the period equal to the period of prevention or delay.

 

51. FINANCIAL INFORMATION. Lessee shall furnish Lessor with true and complete
copies of (i) Lessee’s most recent audited annual financial statements within 90
days of the end of each of Lessee’s fiscal years, (ii) Lessee’s most recent
unaudited quarterly financial statements within 45 days of the end of each of
Lessee’s first three fiscal quarters of each of Lessee’s fiscal years, all of
which shall be treated by Lessor as confidential information belonging to
Lessee, and (iii) any other financial information or summaries that Lessee
typically provides to its lenders or shareholders. Notwithstanding the
foregoing, so long as Lessee’s stock is actively traded on a public exchange
regulated by the United States Securities and Exchange Commission, Lessee shall
not be obligated to deliver any financial statements to Lessor.

 

52. TRAILER PARKING AREA.

 

52.1 Definitions. “Easement Agreement” shall mean that certain Grant of
Easements and Restrictive Covenants in the form attached hereto as Exhibit B-3
which is being entered into between Lessor and the owner of Parcel 12
concurrently with the execution of this Lease and shall, promptly after being
executed and notarized, be recorded in the Official Records of the County.
“Parcel 12” shall mean that certain real property containing approximately 19
acres located adjacent to the Premises and more particularly described on
Exhibit B-1 attached hereto. “Trailer Parking Area” shall mean that portion of
Parcel 12 as generally shown (cross

 

-43-



--------------------------------------------------------------------------------

hatched) on the site plan attached hereto as Exhibit B-2. Lessee acknowledges
that the site plan for the Trailer Parking Area is subject to approval and/or
modifications required by the County. In addition, Lessee acknowledges that the
site plan for the Trailer Parking Area is subject to minor modifications by
Lessor provided that such modifications do not materially and adversely affect
Lessee’s use of the Trailer Parking Area for truck and trailer parking, do not
result in the Premises and Trailer Parking Area together having less than 200
trailer parking spaces and 200 car spaces or do not reduce the total site
coverage of the Trailer Parking Area. At the request of either party, Lessor and
Lessee shall execute an amendment to this Lease, in a mutually acceptable form,
to revise Exhibit B-2 to conform to the new description of the Trailer Parking
Area. “Lot Line Adjustment” shall mean the modification of the legal description
of the Premises to include the Trailer Parking Area.

 

52.2 Intentionally Omitted.

 

52.3 Use of the Trailer Parking Area - Easement Agreement. From and after the
date of Substantial Completion of the Trailer Parking Improvements (as defined
in Exhibit C), Lessee shall only have the right to use the Trailer Parking Area
for pedestrian and vehicular (including trucks and trailers) ingress and egress
and truck and trailer parking. Lessee’s right to use the Trailer Parking Area
shall be subject to the terms of the Easement Agreement and, except as otherwise
provided for in this Paragraph 52.3, all of the terms of this Lease as if the
Trailer Parking Area were part of the Premises. Lessee shall also have the right
to access the Trailer Parking Area (subject to the terms of the Easement
Agreement) to maintain, repair or construct alterations on the Trailer Parking
Area in accordance with this Section 52 and subject to the terms of the Easement
Agreement.

 

Without limiting the foregoing provisions of this Paragraph 52.3, commencing on
the date of Substantial Completion of the Trailer Parking Improvements and
continuing during the term of the Easement Agreement (but not extending beyond
the expiration or earlier termination of this Lease except for those obligations
of Lessee which expressly survive the expiration or earlier termination of this
Lease), (i) all of Lessee’s indemnity, protection, defense and hold harmless
obligations under this Lease including, without limitation, those set forth in
Paragraphs 6.2(d) and 8.7(a) which relate to the Premises shall be construed as
applying to the Trailer Parking Area as if the Trailer Parking Area were part of
the Premises and Lessor were the owner of the Trailer Parking Area, (ii) Lessee
shall have no right to make any Alterations to the Trailer Parking Area unless
the same are approved in writing by Lessor and the owner of the Trailer Parking
Area, (iii) any casualty and/or condemnation relating to the Trailer Parking
Area shall not be grounds for Lessee to exercise any termination rights which
Lessee may have under Paragraphs 9 and 14 of this Lease (but Rent shall be
equitably abated during Lessee’s loss of use of the Trailer Parking Area), (iii)
Lessee shall, and shall cause the Lessee Parties to, comply with all of the
terms of the Easement Agreement, (iv) Lessee shall maintain the Trailer Parking
Area in the same condition as Lessee is required to maintain the Premises, and
(v) Lessee shall name the owner of the Trailer Parking Area as an additional
insured on all policies of insurance that Lessee is required to name Lessor as
an additional insured and, upon request from Lessor, Lessee shall provide Lessor
with evidence of the same.

 

Lessee specifically acknowledges and agrees that, commencing on the date of
Substantial Completion of the Trailer Parking Improvements and continuing during
the term of the Easement

 

-44-



--------------------------------------------------------------------------------

Agreement (but not extending beyond the expiration or earlier termination of
this Lease except for those obligations of Lessee which expressly survive the
expiration or earlier termination of this Lease), it is the intention of the
Parties that, except for the cost of the Trailer Parking Improvements (including
costs associated with entitlements, County permits and approvals and the Lot
Line Adjustment), Lessee shall be responsible for paying all costs and expenses
associated with the Trailer Parking Area, including, without limitation, those
(i) imposed upon Lessee under this Section 52.3 and (ii) incurred by or charged
to Lessor under the terms of the Easement Agreement including, without
limitation, the Easement Area Costs (as defined in the Easement Agreement).
Notwithstanding the foregoing, Lessee shall not be required to reimburse Lessor
for any costs relating to the Trailer Parking Area for which Lessor is
reimbursed by the owner of Parcel 12 or, except to the extent incurred as a
result of a late payment by Lessee, for any interest charges that accrue under
Section 3 of the Easement Agreement. Notwithstanding anything to the contrary
contained in this Section 52, Lessor shall have the right to require that
payment by Lessee for the costs and expenses that will be due under this
Paragraph 52.3 be handled in a similar manner to the way Operating Expenses are
handled under Paragraph 5.2 (i.e. estimated costs and expenses paid monthly in
advance with a subsequent reconciliation).

 

During the term of this Lease, except as otherwise provided in this Paragraph
52, Lessor shall not consent to (i) the termination of the Easement Agreement
except pursuant to Paragraph 14 of the Easement Agreement or in connection with
a Lot Line Adjustment unless Lessee consents thereto in writing, which consent
may be withheld in Lessee’s good faith sole discretion, and (ii) any
modification or amendment of the Easement Agreement which materially and
adversely affects the use of the Easement Area for trailer or vehicle parking or
which results in the Premises and Trailer Parking Area together having less than
200 trailer parking spaces and 200 car spaces unless Lessee consents thereto in
writing, which consent may be withheld in Lessee’s good faith sole discretion.
Upon the termination or material modification of the Easement Agreement in
violation of this paragraph, the Base Rent payable by Lessee as set forth in
Section 1.5 of this Lease shall be reduced during the Original Term of this
Lease by one and one-half cents ($0.015) per square foot of the Building in
proportion to Lessee’s loss of use of the Trailer Parking Area.

 

Lessor agrees to diligently pursue obtaining County’s approval for the Trailer
Parking Improvements and Trailer Parking Area. If after Lessor’s good faith,
commercially reasonable efforts, the County imposes conditions, restrictions or
requirements in connection with or as a result of granting its approval of the
Trailer Parking Improvements and Trailer Parking Area which can be satisfied by
Lessor through the expenditure (or deemed expenditure as provided for in the
last sentence of this paragraph) of funds (collectively, “Monetary Conditions”),
Lessor agrees to satisfy such Monetary Conditions up to a maximum expenditure of
$200,000. If the satisfaction of the Monetary Conditions will cost (or be deemed
to cost) more than $200,000 or if the County’s conditions, restrictions or
requirements are such that they cannot be satisfied through the expenditure (or
deemed expenditure) of money (collectively, “Non-Monetary Conditions”) and such
Non-Monetary Conditions impose conditions, restrictions or requirements (as
determined in Lessor’s good faith, commercially reasonable judgment) which are
unacceptable to Lessor, the parties agree to meet and in good faith attempt to
reach a mutually satisfactory solution. The parties agree that a County
condition requiring a reduction in the square footage of the proposed building
on Parcel 12 (with a current proposed size of 334,798 square feet) shall be
deemed to be a Monetary Condition with a cost of Fifteen Dollars

 

-45-



--------------------------------------------------------------------------------

($15.00) per square foot being attributed to each square foot that the proposed
building is required to be reduced.

 

Lessor agrees to give Lessee prompt written notice of any Monetary Conditions or
Non-Monetary Conditions which Lessor is unwilling or unable to meet (setting
forth the nature and/or cost of such conditions) and the parties agree to meet
within ten (10) business days following delivery of such notice. If the parties
cannot reach mutual agreement within ten (10) business days following the date
of the meeting on how to satisfy such Monetary Conditions, then Lessor shall
have the right to terminate the Easement Agreement and the Base Rent will be
reduced by $0.015 per square foot of the Building per month for the Original
Term. If the parties cannot reach mutual agreement within ten (10) business days
following the date of the meeting on how to satisfy any Non-Monetary Conditions,
the parties agree to go to non-binding mediation which mediation shall take
place within thirty (30) days following the date of the meeting. The parties
will have thirty (30) days from the date of the mediation to agree upon a
mutually acceptable solution and if not reached, in writing, within such thirty
(30) day period, then Lessor shall have the right to terminate the Easement
Agreement and the Base Rent will be reduced by $0.015 per square foot of the
Building per month for the Original Term.

 

Lessee acknowledges and agrees that, upon any termination of the Easement
Agreement (including as provided therein), all of Lessee’s rights under the
Easement Agreement shall terminate. Lessee further acknowledges and agrees that,
upon the expiration or any earlier termination of this Lease, all of Lessee’s
rights under the Easement Agreement shall terminate. All of the obligations of
Lessee under this Paragraph 52.3 arising prior to the termination of the
Easement Agreement which survive and/or have not been fully performed shall
survive the termination of the Easement Agreement.

 

52.4 Use of Trailer Parking Area – Lot Line Adjustment. If Lessor causes the Lot
Line Adjustment to be completed, then, from and after the effective date of the
Lot Line Adjustment (which shall be the date the Lot Line Adjustment map is
recorded) and without the need for any written amendment to this Lease or
further confirmation, (i) the term Premises (as defined in Paragraph 1.2) shall
be automatically amended to include the Trailer Parking Area and the legal
description of the Premises which is attached hereto as Exhibit A-1 shall be
deemed amended to include the Trailer Parking Area, as depicted and more
particularly described on the recorded Lot Line Adjustment, (ii) if Lessor has
not yet completed the Trailer Parking Improvements to the Trailer Parking Area,
Lessor shall diligently proceed to cause the same to be completed, (iii) subject
to the terms of this Lease, after the completion of the Trailer Parking
Improvements to the Trailer Parking Area, Lessee shall only have the right to
use the Trailer Parking Area for the uses described in the first paragraph of
Section 52.3, and (iv) Lessee shall be responsible for paying Operating
Expenses, Real Property Taxes, service contracts, utilities, insurance,
maintenance and any and all other costs for the incorporated Trailer Parking
Area, but the Base Rent payable by Lessee shall not be increased. At the request
of either party, Lessor and Lessee shall execute an amendment to this Lease, in
a mutually acceptable form, to confirm the new description of the Premises after
the Lot Line Adjustment.

 

52.5 Cooperation with Lessor. Lessee shall, upon request from Lessor, cooperate
with Lessor as may be reasonably required in connection with effectuating the
Easement Agreement and/or the Lot Line Adjustment. To that end, Lessee agrees,
upon not less

 

-46-



--------------------------------------------------------------------------------

than ten (10) days prior written notice, to sign any documents reasonably
requested by Lessor to effectuate the Easement Agreement and/or the Lot Line
Adjustment.

 

53. INTERPRETATION. Neither party hereto nor their respective attorneys shall be
deemed the drafter of this Lease for purposes of interpreting or construing any
of the provisions of this Lease in any judicial proceeding which may hereafter
arise between the Parties or their respective assigns or successors-in-interest.
No prior drafts of this Lease shall be used in interpreting or construing this
Lease. This Lease shall be interpreted in accordance with the fair meaning
thereof, and not strictly for or against any party hereto. Lessee acknowledges
that it has read this Lease in its entirety and has had the opportunity to
freely negotiate any or all of the terms hereof before executing the same.

 

-47-



--------------------------------------------------------------------------------

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

 

The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.

 

LESSOR:

SP KAISER GATEWAY I, LLC,

a Delaware limited liability company

By:

  /s/    PHILIP G. HENCH            

--------------------------------------------------------------------------------

Name:

  Philip G. Hench

Its:

  Vice President

 

By:

  /s/    MARK ZIKAKIS            

--------------------------------------------------------------------------------

Name:

  Mark Zikakis

Its:

  Vice President

 

LESSEE:

LEAPFROG ENTERPRISES, INC.,

a Delaware corporation

By:

  /s/    ANDREW J. MURRER            

--------------------------------------------------------------------------------

Name:

  Andrew J. Murrer

Its:

  Sr. V.P. Operations and Logistics

 

By:

  /s/    G. F. FORSYTH            

--------------------------------------------------------------------------------

Name:

  Gerald F. Forsyth

Its:

  Chief Operating Officer

 

By:

  /s/    JAMES P. CURLEY            

--------------------------------------------------------------------------------

Name:

  James P. Curley

Its:

  Chief Financial Officer

 

-48-



--------------------------------------------------------------------------------

EXHIBIT A-1

 

Description of the Premises

 

[schematics omitted]

 

EXHIBIT A-1

-1-



--------------------------------------------------------------------------------

EXHIBIT A-2

 

Legal Description of the Premises

 

Parcel A:

 

That portion of Parcels 10, 11 and 12 of Parcel Map 15118, in the County of San
Bernardino, State of California, as per map recorded in Book 195, page(s) 41
through 46, inclusive, of Parcel Maps, in the office of the County Recorder of
said County being described as follows: Beginning at the Northeasterly corner of
said Parcel 11, said point being the beginning of a curve concave Northerly and
having a radius of 2260.00 feet, a radial line from said point bears
North03°35’33”West; thence Easterly 21.08 feet along said curve and the
Northerly line of said Parcel 12 through a central angle of 00°32’04”; thence
leaving said Northerly line South04°15’12”East 258.09 feet; thence South
14°51’39”West 174.13 feet; thence South 00°48’00”West 674.29 feet to a point on
the Southerly line of said Parcel 11; thence along said Southerly line North
75°50’54”West 27.38 feet; thence North72°35’28”West 440.00 feet; thence North
75°50’54”West 936.73 feet to the beginning of a curve concave Southwesterly and
having a radius of 588.69 feet, said curve being on the Westerly line of said
Parcel11, a radial line from said point bears North89°16’57”West; thence
Northwesterly 226.45 feet along said curve and its Northwesterly continuation
through a central angle of 22°02’23”; thence non-tangent to said curve North
14°51’39”East 779.89 feet to a point on the Northerly line of said Parcel 10,
said point being the beginning of a non-tangent curve concave Southerly and
having a radius of 1592.00 feet, a radial line from said point bears South
17°01’49”West; thence Southeasterly 161.14 feet along said curve and Northerly
lines of said Parcels 10 and 11 through a central angel of 05°47’58” to a point
of concave curvature with a curve concave Southerly and having a radius of
2140.00 feet; thence Easterly 20.57 feet along said curve through a central
angle of 00°33’03” to a point of reverse curvature with a curve concave
Northerly and having a radius of 2260.00 feet; thence Easterly 1063.95 feet
along said curve through a central angle of 26°58’24” to the point of beginning.

 

Said property is also shown as Parcel B of Lot Line Adjustment No. 0079-03
recorded May 16, 2003, as Instrument No. 2003-329935, Official Records.

 

Parcel B:

 

Non-exclusive easements for vehicular and pedestrian (including trucks and
trailers) ingress and egress and incidentals thereto as fully set out in those
certain “Grant of Easements and Restrictive Covenants” dated June 13, 2003 and
recorded June 13, 2003 as Instrument No. 2003-0400791 and 2003-0400792, Official
Records.

 

 

EXHIBIT A-2

-1-



--------------------------------------------------------------------------------

EXHIBIT B-1

 

Description of Option Parcel

 

PARCEL A:

 

That portion of Parcels 11 and 12 of Parcel Map 15118, in the County of San
Bernardino, State of California, as per map recorded in Book 195, page(s) 40
through 46, inclusive, of Parcel Maps, in the office of the County Recorder of
said County being described as follows: Beginning at the Northeasterly corner of
said Parcel 11, said point being the beginning of a curve concave Northerly and
having a radius of 2260.00 feet, a radial line from said point bears
North03°35’33”West; thence Easterly 21.08 feet along said curve and the
Northerly line of said Parcel 12 through a central angle of 00°32’04”; thence
leaving said Northerly line South04°15’12”East 258.09 feet; thence South
14°51’39”West 174.13 feet; thence South 00°48’00”West 674.29 feet to a point on
the Southerly line of said Parcel 11; thence along the Southerly lines of said
Parcels 11 and 12 South 75°50’54”East 162.63 feet; to the beginning of a curve
concave Northerly and having a radius of 6795.00 feet; thence Southwesterly
400.98 feet along said curve through a central angle of 03°22’52; thence
non-tangent to said curve North33°26’30”East 106.99 feet; thence South
89°45’06”East 99.89 feet to the Southeast corner of said Parcel 12; thence
N00°17’51”East 1188.01 feet along the Easterly line of said Parcel 12 to the
Northeast corner of said parcel, said Northeasterly corner being the beginning
of a non-tangent curve concave Southerly and having a radius of 5940.00 feet, a
radial line from said point bears South 01°16’09”East; thence Westerly 575.27
feet along the Northerly line of said Parcel 12 and said curve through a central
angle of 05°32’56” to a point of reverse curvature with a curve concave
Northerly and having a radius of 2260.00 feet; thence Westerly 106.15 feet along
said curve through a central angle of 02°41’28” to the point of beginning. Said
property is also shown as Parcel C of Lot Line Adjustment No. 0080-03 recorded
May 16, 2003, as Instrument No. 2003-329936, Official Records.

 

PARCEL B

 

Non-exclusive easements for vehicular and pedestrian (including trucks and
trailers) ingress and egress and incidentals thereto as fully set out in those
certain “Grant of Easements and Restrictive Covenants” dated June 13, 2003 and
recorded June 13, 2003 as Instrument No. 2003-0400791 and 2003-0400792, Official
Records.

 

EXHIBIT B-1

-1-



--------------------------------------------------------------------------------

EXHIBIT B-2

 

Trailer Parking Area

 

[schematics omitted]

 

EXHIBIT B-2

-1-



--------------------------------------------------------------------------------

EXHIBIT B-3

 

Form of Easement Agreement

 

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

 

SP Kaiser Gateway I, LLC

c/o CB Richard Ellis Strategic

Partners, II, L.P.

865 South Figueroa Street

Suite 3500

Los Angeles, California 90017

Attention: Philip Hench

 

(Space Above For Recorder’s Use)

 

GRANT OF EASEMENTS AND RESTRICTIVE COVENANTS

 

[Parcel 12 Expansion Area]

 

This GRANT OF EASEMENTS AND RESTRICTIVE COVENANTS (“Agreement”) is dated as of
March             , 2004 and entered into by and between CATELLUS LAND AND
DEVELOPMENT CORPORATION, a Delaware corporation (the “Parcel 12 Owner”), and SP
KAISER GATEWAY I, LLC, a Delaware limited liability company (the “Parcel 11
Owner”).

 

R E C I T A L S :

 

A. The Parcel 12 Owner is the owner of that certain real property located in the
County of San Bernardino, State of California, more particularly described in
Exhibit A-1 attached hereto and depicted on Exhibit A-3 attached hereto (the
“Parcel 12 Property”). The Parcel 12 Owner is also the Declarant, as successor
to CCG Ontario, LLC, a Delaware limited liability company, under that certain
Declaration of Covenants, Conditions and Restrictions for Kaiser Commerce Center
dated as of January 15, 2002, recorded on January 16, 2002, as Instrument No.
20020022475 in the Official Records of San Bernardino County, California (the
“Declaration”).

 

B. The Parcel 11 Owner is the owner of that certain real property located in the
County of San Bernardino, State of California, more particularly described on
Exhibit A-2 attached hereto and depicted on Exhibit A-3 attached hereto (the
“Parcel 11 Property”). The Parcel 12 Property and the Parcel 11 Property are
sometimes referred to herein individually as a “Parcel” and collectively as the
“Parcels.” For purposes of this Agreement, “Owner” and/or “Owners” shall mean
one or more persons or entities who, alone or collectively, are the record
owner(s) of fee simple title to a Parcel.

 

2



--------------------------------------------------------------------------------

C. The Parcel 12 Owner has agreed to grant, establish and create an easement on
and over the Parcel 12 Property adjacent to the Parcel 11 Property as such
easement is more particularly described and illustrated on the pages attached
hereto as Exhibit B, for the purposes provided herein for the benefit of the
Parcel 11 Property (the “Easement Area”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parcel 11 Owner and the Parcel 12 Owner do
hereby agree for themselves, their successors and assigns and the respective
owners, lessees, licensees, occupants and encumbrancers of the Parcel 11
Property and the Parcel 12 Property, as follows:

 

1. Grant of Easement. The Parcel 12 Owner hereby grants to the Parcel 11 Owner
for the benefit of the Parcel 11 Property, and for the benefit of the future
owners of the Parcel 11 Property, and their respective tenants, subtenants,
licensees, employees, agents, invitees, legal representatives, successors and
assigns, an irrevocable (subject only to the automatic termination provided in
Paragraph 13(a)), perpetual non-exclusive easement in, on, over, under and upon
the Easement Area for the sole purpose of the expansion of the building and/or
other site improvements (including, without limitation, parking spaces and
trailer storage areas) located on the Parcel 11 Property (the “Parcel 11
Improvements”), such that the improvements located in the Easement Area are
integrated with and attached to or form part of the Parcel 11 Improvements.
Without limiting the foregoing, (a) the easement granted herein shall include,
without limitation, the right to construct, use, remove, alter, access and
otherwise deal with any improvements now or hereafter located in the Easement
Area so long as the same are integrated with and attached to or form a part of
the Parcel 11 Improvements (the intent being that the Parcel 11 Owner may not
use the Easement Area for speculative or other development unrelated to the
expansion of the Parcel 11 Improvements), together with all rights incidental
thereto reasonably necessary in connection therewith, and (b) the Easement Area
may be used for pedestrian and vehicular (including trucks and trailers) ingress
and egress and truck and trailer parking so long as the same serves the Parcel
11 Improvements (but not other real property or operations on other real
property).

 

2. Maintenance and Operation of Easement Area; Sharing of Costs.

 

(a) Except as provided below, the Owner of the Parcel 11 Property shall keep and
maintain the Easement Area, in good condition and repair, free of trash and
other debris, and in accordance with all applicable laws, ordinances,
regulations, codes and all covenants and restrictions recorded against the
Easement Area as of the date hereof and the Declaration. Except as provided in
Paragraph 2(b), the Owner of the Parcel 12 Property shall have no obligation to
maintain, repair or replace the Easement Area.

 

(b) Notwithstanding any provision in this Agreement to the contrary, each Owner
shall be responsible to repair, at its sole cost and expense, any damage to the
Easement Area that is not due to the elements and ordinary wear and tear and was
caused by such Owner or such Owner’s employees, tenants, contractors, agents,
invitees or licensees. Further, notwithstanding any provision in this Agreement
to the contrary, each Owner shall be responsible, at its sole cost and expense,
to keep and maintain the

 

3



--------------------------------------------------------------------------------

Easement Area free from construction debris (including dirt removal, on a daily
basis) during any construction activity on such Owner’s Parcel.

 

(c) Commencing upon the date of the recordation of this Agreement in the
Official Records of San Bernardino County, California and continuing thereafter,
and without limiting any other provision of this Agreement, the Owner of the
Parcel 11 Property shall reimburse the Owner of the Parcel 12 Property for ten
and one-half percent (10.5%) of the real property taxes and assessments
(including the CFD Special Taxes, as defined below) and common area assessments
under the Declaration relating to the Parcel 12 Property (collectively, the
“Easement Area Costs”). Without limiting the foregoing, costs incurred by the
Owner of the Parcel 12 Property pursuant to Paragraph 2(b) shall not constitute
Easement Area Costs. The percentage of Easement Area Costs payable by the Owner
of the Parcel 11 Property has been calculated based on the relative area of the
Easement Area to the entire Parcel 12 Property, and assuming that the Easement
Area and the remainder of the Parcel 12 Property are unimproved. In the event
that the Easement Area and/or the remainder of the Parcel 12 Property are
improved and the Easement Area Costs are increased as a result thereof, the
Owner of the Parcel 12 Property and the Owner of the Parcel 11 Property shall
agree upon an equitable apportionment of the Easement Area Costs so that the
Owner of the Parcel 11 Property is only responsible for the reimbursement of
Easement Area Costs attributable to the Easement Area. In furtherance of the
foregoing, with respect to such real property taxes and assessments (including
the CFD Special Taxes), if the Easement Area and/or the remainder of the Parcel
12 Property are improved, and such improvements increase the amount of such
taxes and assessments, then (a) if such increase is attributable to improvements
on the Easement Area, then such increase shall be paid by the Owner of the
Parcel 11 Property, (b) if such increase is attributable to improvements on the
Parcel 12 Property other than the Easement Area, then such increase shall be
paid by the Owner of the Parcel 12 Property and shall not constitute Easement
Area Costs, and (c) if such increase is attributable to improvements on both the
Easement Area and the remainder of the Parcel 12 Property, the parties shall
agree upon an equitable apportionment of such increase.

 

The Owner of the Parcel 11 Property shall reimburse the Owner of the Parcel 12
Property its 10.5% share of the Easement Area Costs within thirty (30) days
after the Owner of the Parcel 12 Property delivers to the Owner of the Parcel 11
Property copies of receipts reasonably substantiating the Easement Area Costs
incurred, provided that such invoices shall not be submitted or due and payable
more frequently than once each calendar month.

 

If, after the Owner of the Parcel 11 Property acquires fee title to the Easement
Area, the Easement Area and the remainder of the Parcel 12 Property are not
separate tax parcels, then, notwithstanding the termination of this Agreement,
the Owner of the Parcel 11 Property shall reimburse the Owner of the Parcel 12
Property for ten and one-half percent (10.5%) of the Easement Area Costs on the
terms set forth in this Agreement until such time as the Easement Area and the
remainder of the Parcel 12 Property are separately assessed tax parcels. The
provisions of this paragraph shall survive any termination or expiration of this
Agreement.

 

4



--------------------------------------------------------------------------------

The Owner of the Parcel 11 Property’s obligation to reimburse the Owner of the
Parcel 12 Property for Easement Area Costs as provided herein shall survive any
termination or expiration of this Agreement with respect to any Easement Area
Costs incurred or accruing prior to such termination or expiration.

 

As used herein, “CFD Special Taxes” means the special taxes and/or assessments
levied against the Parcel 12 Property by Community Facilities District No.
2002-1 (Kaiser Commerce Center) and Community Facilities District No. 2002-2
(Central Valley FPD – Fire Protection Services).

 

(d) All improvements constructed by the Parcel 11 Owner within the Easement Area
shall be at the sole expense of the Owner of the Parcel 11 Property, and the
Owner of the Parcel 12 Property and its employees, tenants, contractors, agents,
invitees or licensees shall not raze, alter or otherwise modify (or allow anyone
acting by, through or under such Owner or employees, tenants, contractors,
agents, invitees or licensees to raze, alter or otherwise modify) such
improvements constructed within the Easement Area.

 

(e) The Owner of the Parcel 11 Property and its tenants, subtenants, licensees,
employees, agents and invitees shall have priority at all times with respect to
the use of designated vehicle and trailer parking spaces located in the Easement
Area. Neither the Owner of the Parcel 12 Property nor any of its employees,
tenants, contractors, agents, invitees or licensees shall (i) erect or allow any
barrier to be put on any portion of the Easement Area or otherwise obstruct the
use of the Easement Area for the purposes set forth herein, or (ii) use or allow
the use (temporarily or permanently) of the Easement Area in any manner which
would prevent, limit or impair the use of the Easement Area for the purposes set
forth herein.

 

3. Self-Help Remedies. If either party hereto fails to perform any of its
obligations under this Agreement, in whole or in part, in addition to all other
remedies it may have at law or in equity, the non-defaulting party shall have
the right, but not the obligation, upon thirty (30) days’ prior written notice
to the defaulting party (unless within that thirty (30) day period the
defaulting party shall cure the default) to proceed to take such action as shall
be reasonably necessary to cure the default, including entering any portion of
the Easement Area to cure such default (including entering such reasonable
portion of the defaulting party’s real property along and adjacent to the
Easement Area for the repair, maintenance and construction needed to cure the
defaulting party’s default), all in the name of such defaulting party and for
the account of the defaulting party; provided, however, in the event of an
emergency, the non-defaulting party may take such action to cure the default
with such notice to the defaulting party as is reasonable under the
circumstances. If either party expends sums for the performance of any
obligations of the other party pursuant to the exercise of any self-help
remedies under this Agreement, the defaulting party shall reimburse the
non-defaulting party for the cost of that performance, within fifteen (15) days
after the receipt of a statement therefor along with reasonable documentation
substantiating the costs incurred by the non-defaulting party. Thereafter,
interest shall accrue upon any unpaid amounts at the rate of ten percent (10%)
per annum. Further, if the Parcel 11 Owner fails to pay the Easement Area Costs
when due under Paragraph 2(c) above, interest shall accrue upon any unpaid
amounts at the rate of ten percent (10%) per annum until it is paid in full. If
the defaulting party fails to promptly pay any payment due under this Agreement

 

5



--------------------------------------------------------------------------------

(including the Parcel 11 Owner’s failure to pay the Easement Area Costs when
due), the non-defaulting party (including the Parcel 12 Owner in the case where
the Parcel 11 Owner fails to pay the Easement Area Costs when due) shall have
the right to set off the amount due the defaulting party against any payments
due from the nondefaulting party to the defaulting party under this Agreement.
In addition, the non-defaulting party is hereby granted a lien against the
defaulting party’s respective real property to secure the payment of all sums
due and payable by the defaulting party hereunder, however, such lien may not be
foreclosed by suit, power of sale or in any other manner permitted by applicable
law, including power of sale foreclosure. Any lien granted under this Paragraph
3 shall automatically and unconditionally be subject and subordinate to any
mortgage or deed of trust or any other security now or hereafter placed on a
Parcel, or any portion thereof, and to all renewals, modifications,
consolidations and replacements of such mortgages or deeds of trust.

 

4. Declarant Consent. The Parcel 12 Owner, in its capacity as Declarant under
the Declaration, hereby agrees that, notwithstanding anything to the contrary
set forth in the Declaration, the Easement Area may be used for offsite parking
and trailer storage for the operations now or hereafter conducted on the Parcel
11 Property (but not other real property or operations on other real property).

 

5. Sale of Property. From and after the effective date of any sale, transfer or
termination of the fee interest of an Owner in and to such Owner’s respective
Parcel, that party shall be released and discharged from any and all
obligations, responsibilities and liabilities under this Agreement as to the
parts sold or transferred, except those obligations, responsibilities and
liabilities, if any, which have already been accrued as of such date, and any
such transferee by the acceptance of the transfer of such interest, shall
(except as provided in Paragraph 3 above) thereupon become subject to the terms,
conditions and covenants contained in this Agreement to the same extent as if
such transferee were originally a party hereto.

 

6. Covenants Running with the Land. This Agreement is made for the direct
benefit of and shall bind the parties hereto and their respective successors and
assigns in interest with respect to the Parcel 11 Property and the Parcel 12
Property. The benefits and burdens of the easements, covenants and restrictions
contained in this Agreement shall run with the Parcel 11 Property and the Parcel
12 Property as covenants and equitable servitudes running with the land. Any
person or party who now or hereafter owns or acquires any right, title or
interest in or to any portion of the Parcel 11 Property and/or the Parcel 12
Property shall be conclusively deemed to have consented to and agreed to the
easements, covenants and restrictions contained herein.

 

7. Protection of Mortgages. The breach of any of the provisions of this
Agreement shall not defeat or render invalid the lien of any duly recorded
mortgage or deed of trust encumbering the Parcel 11 Property or the Parcel 12
Property or any portion thereof, which is/are made in good faith and for value,
provided that (subject to the provisions of Paragraph 3 above) all provisions of
this Agreement shall be binding upon and effective against any owner of the
Parcel 11 Property and/or the Parcel 12 Property whose title is acquired by
foreclosure, deed in lieu of foreclosure, trustee’s sale or otherwise.

 

8. Dedication. Nothing herein contained shall be deemed to be a gift or
dedication of any part of the Parcel 11 Property or Parcel 12 Property to the
general public, or for the

 

6



--------------------------------------------------------------------------------

general public or for any public purpose whatsoever, it being the intention of
the parties executing this Agreement that this Agreement shall be strictly
limited to and for the purposes herein expressed.

 

9. Existing Encumbrances and Reserved Easement.

 

(a) The easement granted herein is made subject and subordinate to: (i) all real
property taxes and assessments (including the CFD Special Taxes), not
delinquent; (ii) all other covenants, conditions, restrictions, reservations,
rights, rights of way, easements, encumbrances, liens and title matters of
record as of the date hereof, including, without limitation, the Declaration;
and (iii) the Environmental Restrictions, the Restrictive Covenants and the
Remediation Easement and all other matters set forth in that certain Grant Deed
pursuant to which the Parcel 12 Owner’s predecessor acquired title to the Parcel
12 Property, which was recorded in the Official Records on August 16, 2000 as
Document No. 20000294484.

 

(b) The prior owner of fee title to the Parcel 12 Property, CCG Ontario, LLC, a
Delaware limited liability company (“CCG”), entered into that certain Imminent
and Substantial Endangerment Determination and Consent Order (“Consent Order”)
with the State of California, Environmental Protection Agency, Department of
Toxic Substances Control (“DTSC”) pertaining to a portion of the former Kaiser
Steel Mill property, which includes the Parcel 12 Property. The DTSC has issued
a no further action letter dated September 13, 2001 for the Parcel 12 Property
(“NFA Letter”). Notwithstanding the issuance of the NFA letter, the Consent
Order requires that CCG undertake a site-wide groundwater monitoring program.
Depending upon the results of the groundwater monitoring, remediation of
groundwater may be required by DTSC. The Parcel 12 Owner is granting the
easement to the Parcel 11 Owner subject to, among other things, a reservation of
a non-exclusive easement in, on, under and through the Easement Area in favor of
CCG, the Parcel 12 Owner, DTSC and their respective representatives and
contractors (collectively, “Easement Holders”) for access to and the performance
of assessment, monitoring, remediation and operations and maintenance activities
(including without limitation installing, using, maintaining, operating,
inspecting, repairing, replacing, supplementing and removing related equipment)
with respect to the existence of Hazardous Materials in, on or under the Parcel
12 Property as may be necessary to effectuate the terms of the Consent Order, as
same may be amended (hereinafter, the “Access Easement”); provided, that:

 

  •

the Easement Holder’s use of the Access Easement shall not unreasonably
interfere with the Owner of the Parcel 11 Property’s use, development,
occupation and operation of the Easement Area. The DTSC has agreed to use its
best efforts not to unreasonably interfere with the use, development, occupation
and operation of the Parcel 12 Property by CCG or any other owners of the Parcel
12 Property or their tenants, occupants and licensees. Parcel 12 Owner agrees
that unless ordered to do so by a governmental agency with jurisdiction, Parcel
12 Owner will not place any monitoring and/or treatment wells inside of any
improvements constructed on the Easement Area and all monitoring and/or
treatment wells will be located in an area reasonably acceptable to the Owner of
the Parcel 11 Property. In the event the DTSC or such other governmental agency
with

 

7



--------------------------------------------------------------------------------

 

jurisdiction orders well locations within improvements, Parcel 12 Owner will use
its commercially reasonable efforts to influence the applicable agency to allow
such well to be located outside of the improvements including, without
limitation, allowing the Owner of the Parcel 11 Property to attend and
participate in meetings and/or conference calls with such agency regarding same;

 

  • the Easement Holders’ use of the Access Easement shall comply with all
applicable governmental laws, rules and regulations;

 

  • Parcel 12 Owner will indemnify, defend and hold harmless the Owner of the
Parcel 11 Property and its tenants, lenders, successors and assigns from and
against any and all loss, liability, claim, damage, injury, accident, or other
casualty to any person or property to the extent resulting from the exercise of
the Access Easement by Parcel 12 Owner; provided that the Owner of the Parcel 11
Property shall provide written notice to Parcel 12 Owner promptly after the
Owner of the Parcel 11 Property has knowledge of the occurrence of any such
loss, liability, claim, damage, injury, accident, or other casualty and shall
promptly forward to Parcel 12 Owner any and all documents relating thereto at
the following address: 3990 Westerly Place, Suite 120, Newport Beach, California
92660, Attention: Charlie McPhee;

 

  • Parcel 12 Owner will repair any and all damage done to the Easement Area as
a result of the Easement Holder’s use of the Access Easement, at Parcel 12
Owner’s sole cost;

 

  • prior to and at all times during the exercise of the Access Easement, Parcel
12 Owner shall maintain with a reputable insurance company licensed to do
business in the State of California such commercial general liability insurance
policies with such commercially reasonable liability limits as are normally
carried for comparable projects in Southern California which shall name the
Owner of the Parcel 11 Property as an additional insured; Parcel 12 Owner shall
deliver to the Owner of the Parcel 11 Property certificates evidencing such
coverage; and

 

  • from and after the date CCG assigns, in compliance with the Consent Order,
all of (but not less than all of) its rights and obligations under the Consent
Order to another party and such assignee assumes in writing all of the
obligations of the Parcel 12 Owner under paragraphs (i) through (v) above,
Parcel 12 Owner shall be released from all further obligations under paragraphs
(i) through (v) arising after the date of such assignment and assumption. Parcel
12 Owner or the assignee of Parcel 12 Owner shall advise the Owner of the Parcel
11 Property in writing of any such assignment and assumption and shall deliver a
copy of the applicable assignment and assumption agreement, and notice thereof
may, at Parcel 12 Owner’s election, be recorded in the official records of the
County of San Bernardino, California.

 

10. Governing Laws. This Agreement shall be construed in accordance with the
laws of the State of California.

 

8



--------------------------------------------------------------------------------

11. Severability. Invalidation of any one or a portion of the provisions in this
Agreement by judgment or court order shall in no way affect any other provisions
which shall remain in full force and effect.

 

12. No Waiver. Failure to enforce any covenant, condition or restriction
contained in this Agreement in any certain instance or on any particular
occasion shall not be deemed a waiver of such right on any such future breach of
the same or any other covenant, condition or restriction.

 

13. Counterparts. This Agreement may be signed in several counterparts, each of
which shall be deemed an original, and all such counterparts shall constitute
one and the same instrument. The signature of a party to any counterpart may be
removed and attached to any other counterpart. Any counterpart to which is
attached the signatures of all parties shall constitute an original of this
Agreement.

 

14. Amendment and Termination.

 

(a) Subject to the provisions of Paragraph 2(c), this Agreement shall
automatically terminate at such time as the Owner of the Parcel 11 Property
acquires fee title to the Easement Area, and no consent or approval from any
owner, Parcel 11 Owner (including, without limitation, Leapfrog Enterprises,
Inc.), licensee, occupant, encumbrancer or other party shall be necessary in
connection with such termination.

 

(b) Except for the automatic termination provided in Paragraph 15(a), (i) this
Agreement may be modified, amended or terminated in whole or in part only by the
written consent of the Owners of the Parcel 11 Property and the Parcel 12
Property, (ii) no modification, amendment or termination of this Agreement as to
a particular Parcel shall be effective as to the holder of any then-existing
mortgage or deed of trust affecting any portion of a Parcel unless such party
consents thereto in writing, and (iii) any modification, amendment or
termination of this Agreement shall become effective only upon recording the
same in the office of the County Recorder of San Bernardino County, California.

 

15. Exhibits. The Exhibits attached hereto are hereby incorporated herein by
this reference for all purposes.

 

16. Attorneys’ Fees. In any action between the parties arising out of this
Agreement, the prevailing party in the action shall be entitled, in addition to
damages, injunctive relief or other relief, to its reasonable costs and
expenses, including, without limitation, reasonable attorneys’ fees and costs
fixed by the court.

 

17. Authorization. Each individual executing this Agreement on behalf of the
Parcel 11 Owner or the Parcel 12 Owner is duly authorized to execute and deliver
this Agreement on behalf of that party and such execution is binding upon such
party on whose behalf such individual is executing this Agreement.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

“Parcel 11 Owner”:

     

SP KAISER GATEWAY I, LLC,

a Delaware limited liability company

            By:                    

--------------------------------------------------------------------------------

            Name:                    

--------------------------------------------------------------------------------

            Title:                    

--------------------------------------------------------------------------------

            By:                    

--------------------------------------------------------------------------------

            Name:                    

--------------------------------------------------------------------------------

            Title:                    

--------------------------------------------------------------------------------

 

“Parcel 12 Owner”:

     

CATELLUS LAND AND DEVELOPMENT CORPORATION,

a Delaware corporation

            By:  

Catellus Commercial Development
Corporation, a Delaware corporation
Its; Agent

 

By:        

--------------------------------------------------------------------------------

Name:

       

--------------------------------------------------------------------------------

Title:

       

--------------------------------------------------------------------------------

By:        

--------------------------------------------------------------------------------

Name:

       

--------------------------------------------------------------------------------

Title:

       

--------------------------------------------------------------------------------

 

10



--------------------------------------------------------------------------------

STATE OF

     

)

   

--------------------------------------------------------------------------------

           

) SS.

COUNTY OF

     

)

   

--------------------------------------------------------------------------------

   

 

On                                         , before me,
                                        , a Notary Public, personally appeared
                                        , and
                                        , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her authorized capacity, and that by his/her signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

 

    WITNESS my hand and official seal.            

--------------------------------------------------------------------------------

   

Notary Public



--------------------------------------------------------------------------------

STATE OF

     

)

   

--------------------------------------------------------------------------------

           

) SS.

COUNTY OF

     

)

   

--------------------------------------------------------------------------------

   

 

On                                                  , before me,
                                             , a Notary Public, personally
appeared                                         , and
                                        , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her authorized capacity, and that by his/her signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

 

    WITNESS my hand and official seal.            

--------------------------------------------------------------------------------

   

Notary Public



--------------------------------------------------------------------------------

EXHIBIT A-1

 

DESCRIPTION OF PARCEL 12 PROPERTY

 

PARCEL A:

 

That portion of Parcels 11 and 12 of Parcel Map 15118, in the County of San
Bernardino, State of California, as per map recorded in Book 195, page(s) 40
through 46, inclusive, of Parcel Maps, in the office of the County Recorder of
said County being described as follows:

 

Beginning at the Northeasterly corner of said Parcel 11, said point being the
beginning of a curve concave Northerly and having a radius of 2260.00 feet, a
radial line from said point bears North03°35’33”West; thence Easterly 21.08 feet
along said curve and the Northerly line of said Parcel 12 through a central
angle of 00°32’04”; thence leaving said Northerly line South04°15’12”East 258.09
feet; thence South 14°51’39”West 174.13 feet; thence South 00°48’00”West 674.29
feet to a point on the Southerly line of said Parcel 11; thence along the
Southerly lines of said Parcels 11 and 12 South 75°50’54”East 162.63 feet; to
the beginning of a curve concave Northerly and having a radius of 6795.00 feet;
thence Southwesterly 400.98 feet along said curve through a central angle of
03°22’52; thence non-tangent to said curve North33°26’30”East 106.99 feet;
thence South 89°45’06”East 99.89 feet to the Southeast corner of said Parcel 12;
thence N00°17’51”East 1188.01 feet along the Easterly line of said Parcel 12 to
the Northeast corner of said parcel, said Northeasterly corner being the
beginning of a non-tangent curve concave Southerly and having a radius of
5940.00 feet, a radial line from said point bears South 01°16’09”East; thence
Westerly 575.27 feet along the Northerly line of said Parcel 12 and said curve
through a central angle of 05°32’56” to a point of reverse curvature with a
curve concave Northerly and having a radius of 2260.00 feet; thence Westerly
106.15 feet along said curve through a central angle of 02°41’28” to the point
of beginning.

 

Said property is also shown as Parcel C of Lot Line Adjustment No. 0080-03
recorded May 16, 2003, as Instrument No. 2003-329936, Official Records.

 

PARCEL B

 

Non-exclusive easements for vehicular and pedestrian (including trucks and
trailers) ingress and egress and incidentals thereto as fully set out in those
certain “Grant of Easements and Restrictive Covenants” dated June 13, 2003 and
recorded June 13, 2003 as Instrument No. 2003-0400791 and 2003-0400792, Official
Records.



--------------------------------------------------------------------------------

EXHIBIT A-2

 

DESCRIPTION OF PARCEL 11 PROPERTY

 

Parcel A:

 

That portion of Parcels 10, 11 and 12 of Parcel Map 15118, in the County of San
Bernardino, State of California, as per map recorded in Book 195, page(s) 41
through 46, inclusive, of Parcel Maps, in the office of the County Recorder of
said County being described as follows:

 

Beginning at the Northeasterly corner of said Parcel 11, said point being the
beginning of a curve concave Northerly and having a radius of 2260.00 feet, a
radial line from said point bears North03°35’33”West; thence Easterly 21.08 feet
along said curve and the Northerly line of said Parcel 12 through a central
angle of 00°32’04”; thence leaving said Northerly line South04°15’12”East 258.09
feet; thence South 14°51’39”West 174.13 feet; thence South 00°48’00”West 674.29
feet to a point on the Southerly line of said Parcel 11; thence along said
Southerly line North 75°50’54”West 27.38 feet; thence North72°35’28”West 440.00
feet; thence North 75°50’54”West 936.73 feet to the beginning of a curve concave
Southwesterly and having a radius of 588.69 feet, said curve being on the
Westerly line of said Parcel11, a radial line from said point bears
North89°16’57”West; thence Northwesterly 226.45 feet along said curve and its
Northwesterly continuation through a central angle of 22°02’23”; thence
non-tangent to said curve North 14°51’39”East 779.89 feet to a point on the
Northerly line of said Parcel 10, said point being the beginning of a
non-tangent curve concave Southerly and having a radius of 1592.00 feet, a
radial line from said point bears South 17°01’49”West; thence Southeasterly
161.14 feet along said curve and Northerly lines of said Parcels 10 and 11
through a central angel of 05°47’58” to a point of concave curvature with a
curve concave Southerly and having a radius of 2140.00 feet; thence Easterly
20.57 feet along said curve through a central angle of 00°33’03” to a point of
reverse curvature with a curve concave Northerly and having a radius of 2260.00
feet; thence Easterly 1063.95 feet along said curve through a central angle of
26°58’24” to the point of beginning.

 

Said property is also shown as Parcel B of Lot Line Adjustment No. 0079-03
recorded May 16, 2003, as Instrument No. 2003-329935, Official Records.

 

Parcel B:

 

Non-exclusive easements for vehicular and pedestrian (including trucks and
trailers) ingress and egress and incidentals thereto as fully set out in those
certain “Grant of Easements and Restrictive Covenants” dated June 13, 2003 and
recorded June 13, 2003 as Instrument No. 2003-0400791 and 2003-0400792, Official
Records.



--------------------------------------------------------------------------------

EXHIBIT A-3

 

DEPICTION OF PARCELS

 

[schematics omitted]



--------------------------------------------------------------------------------

EXHIBIT B

 

EASEMENT AREA

 

[schematics omitted]



--------------------------------------------------------------------------------

Lender’s Consent and Subordination

 

The undersigned, Fleet National Bank (“Lender”), is the current beneficiary
under the following deed of trust (“Encumbrance”): that certain Deed of Trust
made by SP KAISER GATEWAY I, LLC, a Delaware limited liability company, as
trustor, in favor of Lender, as beneficiary, recorded in the Official Records of
San Bernardino County, California on June 13, 2003, as Instrument No. 0400793,
securing a promissory note in the original principal amount of Fifty-Five
Million Dollars ($55,000,000). The Encumbrance currently encumbers the real
property described as the “Parcel 11 Property” on the attached Grant of
Easements and Restrictive Covenants. Lender hereby consents to the provisions of
the Grant of Easements and Restrictive Covenants and hereby unconditionally
subordinates the lien of the Encumbrance in the provisions of the Grant of
Easements and Restrictive Covenants.

 

   

LENDER:

     

FLEET NATIONAL BANK

            By:                    

--------------------------------------------------------------------------------

           

Print Name:

                   

--------------------------------------------------------------------------------

           

Print Title:

                   

--------------------------------------------------------------------------------

 

STATE OF

     

)

   

--------------------------------------------------------------------------------

           

) SS.

COUNTY OF

     

)

   

--------------------------------------------------------------------------------

   

 

On                                         , before me,
                                        , a Notary Public, personally appeared
                                        , and
                                        , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her authorized capacity, and that by his/her signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

 

    WITNESS my hand and official seal.            

--------------------------------------------------------------------------------

   

Notary Public in and for said State



--------------------------------------------------------------------------------

EXHIBIT C

 

Tenant Improvement Construction Agreement

 

This Tenant Improvement Construction Agreement (“TI Construction Agreement”) is
entered into by and between SP KAISER GATEWAY I, LLC, a Delaware limited
liability company (“Lessor”), and LEAPFROG ENTERPRISES, INC., a California
corporation (“Lessee”).

 

R E C I T A L S :

 

A. Lessor and Lessee have entered into that certain Industrial Lease – Net
(“Lease”) with respect to certain real property and the improvements thereon
commonly known as 13479 Valley Road, unincorporated San Bernardino County
(“County”), Fontana Area, California (the “Premises”), as more particularly
described in the Lease.

 

B. This TI Construction Agreement is Exhibit C to the Lease and constitutes an
integrated part of the Lease.

 

C. The owner of adjacent property described in the Lease as “Parcel 12” is
granting to Lessor for the benefit of the Premises a perpetual non-exclusive
easement in, on, over, under and upon a portion of Parcel 12 (the “Trailer
Parking Area”) for, among other purposes, the right of ingress and egress and
truck and trailer parking thereon, upon terms and conditions contained in an
easement agreement to be executed between Lessor and the owner of Parcel 12 (the
“Easement Agreement”). Under certain circumstances, Lessor has the right to
terminate the Easement Agreement. The terms of the Trailer Parking Area easement
and Lessee’s use thereof is more specifically set forth in Section 52 of this
Lease.

 

D. The Parties have agreed that Lessor shall construct certain Tenant
Improvements (as defined below) to the Premises and on the Trailer Parking Area,
as provided in this TI Construction Agreement.

 

E. Capitalized terms not defined in this TI Construction Agreement shall have
the meanings given to such terms in the Lease.

 

AGREEMENT

 

18. Tenant Improvements. Subject to the terms and conditions of this TI
Construction Agreement, Lessor shall construct or cause to be constructed for
Lessee, on a “turn key” basis (subject to the Office Improvement Allowance
described in Section 4 below), certain improvements to the Premises as more
particularly described on Schedule 1 attached hereto and incorporated herein by
this reference (“Building Tenant Improvements”) and certain improvements to the
Trailer Parking Area as more particularly described on Schedule 2 attached
hereto and incorporated herein by this reference (“Trailer Parking
Improvements”). Certain aspects of the Building Tenant Improvements are more
particularly shown on the racking plan dated February 18, 2004 prepared by
Lessee and attached hereto as Schedule 1-B. Lessee acknowledges that there are
no improvements of any type which are not present in or on the Premises or on
the Trailer Parking Area as they exist as of the date of this Lease which are to
be

 

EXHIBIT C

- 1 -



--------------------------------------------------------------------------------

provided by Lessor, except for the Tenant Improvements. As used in this Lease
and TI Construction Agreement the term “Tenant Improvements” shall mean
collectively the Building Tenant Improvements and the Trailer Parking
Improvements.

 

19. Plans and Specifications.

 

(a) The Tenant Improvements shall be constructed pursuant to a site plan, space
plan, and drawings and specifications approved by Lessor and Lessee, in each
case in the exercise of their reasonable business judgment. The site plan, space
plan, and drawings and specifications shall be prepared by a registered
architect selected by Lessor and reasonably approved by Lessee (the “Architect”)
as more specifically set forth in Section 2(b). The approved Architect is MVA
Architects.

 

(b) Attached hereto as Schedule 1-C is a space plan for the office portion of
the Building Tenant Improvements. The Architect shall prepare and submit for
Lessee’s and Lessor’s respective approval, in accordance with the respective
project schedules provided by Lessor to Lessee, preliminary plans and
specifications for the Building Tenant Improvements and the Trailer Parking
Improvements (“Preliminary Drawings”). Upon receipt of the parties’ approval of
the Preliminary Drawings, Architect shall prepare “Working Drawings” from the
Preliminary Drawings and shall submit same to Lessor and Lessee for their
respective approval in accordance with the project schedule provided by Lessor.
Notwithstanding the foregoing sentence, Lessee shall have the right to approve
the Working Drawings only with respect to material changes to the Preliminary
Drawings (including material Governmental Agency Changes) or in connection with
a Lessee-initiated Change Order (as provided in Section 5 below). Lessor and
Lessee shall approve or disapprove any plans, specifications and/or drawing
submission, in each instance, within five (5) business days of their receipt of
same. The Parties shall execute a copy of the final approved space plan and
Working Drawings, to indicate their consent to same (the “Approved Plans”). The
Approved Plans shall be complete in all respects and shall accurately show the
location, type, quality and finish all of the Tenant Improvements.

 

(c) Lessor agrees to promptly commence and diligently pursue construction of the
Trailer Parking Improvements after receipt of the requisite County approvals and
permits. In the event that Lessor terminates the Easement Agreement in
accordance with Section 52.3 of this Lease, Lessor’s obligation to construct the
Trailer Parking Improvements also shall terminate.

 

20. Plan Check; Approval of Changes. Upon the approval of the Working Drawings
by Lessor and Lessee (if applicable), Lessor shall submit same to the County for
plan checking and the issuance of all necessary building permits and approvals.
Lessee shall have the right to consent to any changes to the approved Working
Drawings required by the County or any other governmental agency which
materially impact Lessee’s intended use of the Premises or materially alter the
Working Drawings (collectively, “Government Agency Changes”). Lessee’s consent
to same shall not be unreasonably withheld or delayed. Lessee shall not have the
right to object to non-material changes required by the County or any other
governmental agency, but shall be apprised of any such non-material changes.

 

EXHIBIT C

- 2 -



--------------------------------------------------------------------------------

21. Contractor; Cost of Tenant Improvements. The Tenant Improvements shall be
constructed by a general contractor selected by Lessor (the “Contractor”),
pursuant to an arms’ length contract entered into with Lessor. Except as
otherwise provided herein, Lessor shall pay all costs (hard and soft) for the
design, permitting and construction of the Tenant Improvements in accordance
with the Approved Plans. Notwithstanding the foregoing, the Parties have
established a cap of $300,000 (based on 6000 square feet of office space at
$50.00 psf) (“Office Improvement Allowance”) for the cost (hard and soft) of
constructing, in accordance with the Approved Plans, a portion of the Tenant
Improvements designated on Schedule 1 as the “Office Improvements” (“Office
Improvements”). Prior to the commencement of the construction of the Office
Improvements, Lessor shall submit to Lessee a written estimate of the cost to
complete the Office Improvements, which written estimate will be based upon the
Approved Plans/Working Drawings taking into account any modifications which may
be required to reflect changes in the Working Drawings required by the
appropriate governmental authorities in connection with the issuance of a
building permit (the “Work Cost Estimate”). The Work Cost Estimate shall be
based on a competitive bidding process conducted by Lessor and Contractor and
shall include bids from at least three (3) qualified subcontractors for each
major subcontract. Lessee shall have the right to request Lessor to solicit one
(1) bid from a subcontractor of Lessee’s choice for each major subcontract. If
Lessee fails to provide to Lessor the name and contact information of any such
subcontractor within three (3) business days after written request, Lessor’s
obligation to solicit such bid shall be null and void. Lessee shall either
approve the Work Cost Estimate, or disapprove specific items and submit to
Lessor revisions to the Working Drawings in the form of a Change Order. Upon
Lessee’s approval of the Work Cost Estimate (the “Work Cost Statement”), Lessor
shall commence the construction of the Office Improvements in accordance with
the project schedule provided by Lessor. If the total costs reflected in the
Work Cost Statement exceed the Office Improvement Allowance (the “Excess TI
Costs”), the Excess TI Costs shall be payable by Lessee. Notwithstanding the
foregoing, Lessor hereby agrees that the amount of the Office Improvement
Allowance shall be increased by the amount of cost savings on the Tenant
Improvements realized by Lessor on account of value engineering mutually agreed
upon by the parties which, as of the date of this Lease, is estimated to be
approximately $130,000 based on reduced costs of the dock packages. At the
request of either Lessor or Lessee, the parties shall confirm in writing the
final amount of the Office Improvement Allowance. A maximum of $300,000 of
Excess TI Costs may be amortized (including annualized interest on the
unamortized cost at 8.5%) over seventy-seven (77) months in which event Lessee
shall pay to Lessor one/seventy-seventh (1/77th) of the Excess TI Costs
(including annualized interest on the unamortized cost at 8.5%) each month, on
the first day of the month, commencing with Month 1 of the Term. The
amortization of such Excess TI Costs shall be at Lessee’s option. If the Excess
TI Costs exceed $300,000 Lessee shall be solely responsible for such costs and
shall pay such additional Excess IT Costs to Lessor prior to the commencement of
construction of the Office Improvements. In the event that the costs to
construct the Office Improvements are less than the Office Improvement
Allowance, the unused Office Improvement Allowance shall be applied against
Change Order Costs, if any. Lessor shall have no obligation to contribute or
advance any funds, or undertake any work or improvements except as provided
expressly herein, and Lessee shall bear all costs for all other work,
improvements, furniture, fixtures and equipment.

 

EXHIBIT C

-3-



--------------------------------------------------------------------------------

22. Change Orders. If Lessee desires any change in the Preliminary Plans,
Working Drawings or Approved Plans (other than in connection, in each instance,
with Government Agency Changes or material changes required by Lessor), such
changes may only be requested by the delivery to Lessor by Lessee of a proposed
written “Change Order” specifically setting forth the requested change. Lessor
shall have five (5) business days from the receipt of the proposed Change Order
to provide Lessee with Lessor’s disapproval of the proposed change stating the
reason(s) for such disapproval, or if the Lessor approves the proposed change,
the following items: (i) a summary of any increase in the cost (hard and soft)
caused by such change (the “Change Order Cost”) and (ii) a statement of the
number of days of any delay caused by such proposed change including as a result
of the request itself (the “Change Order Delay”). A Change Order Delay may
include delays in the project schedule, if any, resulting from the Change Order
approval process set forth in this Section 5. Lessee’s approval shall not be
unreasonably withheld or delayed. Lessee then shall have three (3) business days
to approve the Change Order Cost and the Change Order Delay. If Lessee approves
these items, Lessor shall cause the appropriate changes to the Preliminary
Drawings, Working Drawings or Approved Plans (as the case may be) to be made and
the Change Order Cost shall be added to the Excess TI Costs, if any, and paid in
accordance with Section 4 above. If Lessee fails to respond to Lessor within
said three (3) business day period, the Change Order Cost and the Change Order
Delay shall be deemed disapproved by Lessee and Lessor shall have no further
obligation to perform any work set forth in the proposed Change Order.

 

23. Construction Standards. All improvements constructed by Lessor or its
Contractor shall be constructed in accordance with the Approved Plans and all
Applicable Requirements. Such improvements shall be diligently pursued to
completion (subject to Force Majeure and Lessee Delays), completed in a good and
workmanlike manner, and shall be lien free on completion, subject to Lessee’s
obligation to pay any costs attributable to Lessee in accordance herewith. All
materials and equipment shall be of good quality consistent with a first class
industrial building and new, unless otherwise approved by Lessee in its sole
discretion.

 

24. Substantial Completion. As used in this Lease, the Building Tenant
Improvements shall be deemed to be “Substantially Complete” at such time as (i)
Lessor can deliver possession to the Premises in a manner useable by Lessee,
with the Building Tenant Improvements substantially completed and in place,
subject only to “punch list” items, i.e., minor decorative or corrective items
to completed, added, or modified but which do not unreasonably interfere with
Lessee’s use and enjoyment of the Premises, and (ii) Lessee is legally permitted
to use the Premises. Lessor agrees to promptly deliver to Lessee a copy of the
certificate of occupancy for the Premises issued by the County. As used in this
Lease, the Trailer Parking Improvements shall be deemed to be “Substantially
Complete” at such time as (i) Lessor can deliver possession of the Trailer
Parking Area in a manner useable by Lessee, with the Trailer Parking
Improvements substantially completed and in place, subject only to “punch list”
items, i.e., minor decorative or corrective items to completed, added, or
modified but which do not unreasonably interfere with Lessee’s use and enjoyment
of the Trailer Parking Area, and (ii) Lessee is legally permitted to use the
Trailer Parking Area.

 

25. Lessee Delay. As used herein, “Lessee Delay” shall mean any delay in the
commencement or completion of the Tenant Improvements caused by Lessee or any of
the

 

EXHIBIT C

-4-



--------------------------------------------------------------------------------

Lessee Parties, including, without limitation, Lessee’s delay in approving the
Working Drawings or Approved Plans, Change Order Delays occasioned by Lessee
initiated Change Orders, unreasonable interference by Lessee, or its
contractors, consultants, or fixture installers with the orderly progress of the
construction of the Tenant Improvements, or Lessee’s failure to deliver to
Lessor any Excess TI Costs payable by Lessee. Lessor shall give Lessee prompt
written notice if Lessor becomes aware that Lessee is in danger of causing a
Lessee Delay (other than a Change Order Delay) and if Lessee takes appropriate
measures to prevent such delay within one (1) business days following such
notice, such delay shall not constitute a Lessee Delay.

 

26. Inspection Rights. In addition to Lessee’s early entry rights as provided in
Section 2.3 of the Lease, Lessee or its agents shall have the right at any and
all reasonable times to conduct inspections, tests, surveys and reports of work
in progress (“Inspections”) for the purpose of reviewing whether the Tenant
Improvements are being constructed in accordance with the Approved Plans, as
amended by any approved Change Orders or other agreed upon changes.

 

27. Lessor’s Warranty, Repair Obligations. Lessor does not warrant that the
Tenant Improvements or any component thereof shall be free of latent defects or
shall not require maintenance and/or repair within any particular period of
time, except as expressly provided below. Lessee acknowledges and agrees that,
pursuant to Paragraph 2.4 of the Lease and this Section 10, Lessee shall rely
solely on the warranty or guaranty, if any, from the Contractor,
subcontractor(s), Architect or other material and/or service provider relative
to the proper design and construction of the Tenant Improvements, the Building
or any component or system thereof. Notwithstanding the foregoing, promptly
after receipt of written notice from Lessee setting forth with specificity the
nature and extent of the problem, Lessor shall be obligated to repair or caused
to be repaired, at Lessor’s sole expense, (i) all defects by reason of materials
or workmanship, whether such defects are latent or otherwise, in the Tenant
Improvements and Building roof membrane, for a period of twelve (12) months
following the Commencement Date, and (ii) all defects, latent or otherwise, by
reason of materials, or workmanship or repairs occasioned by the failure of any
of the following structural elements or systems to be in good working order and
repair as of the Commencement Date: the roof (other than the roof membrane);
loading doors; electrical, plumbing, fire sprinkler, lighting, heating,
ventilating, air conditioning and all other base Building systems (collectively,
“Warranty Repairs”), for a period of three (3) months following the Commencement
Date. Lessor may cause the repair of such defects or Warranty Repairs to be
performed under applicable warranties, provided that the undertaking of repairs
under such warranties does not materially delay the such repairs and any repairs
not covered by warranty shall be made at Lessor’s sole expense. If Lessee does
not give Lessor written notice of any such defect or Warranty Repair within the
applicable repair period, correction of such defects or Warranty Repair shall be
governed by Sections 2.4, 7.1, 7.2 and other applicable provisions of this
Lease.

 

EXHIBIT C

-5-



--------------------------------------------------------------------------------

SCHEDULE 1-A

 

LIST OF BUILDING TENANT IMPROVEMENTS

 

OFFICE IMPROVEMENTS (Lessor shall provide a $300,000 allowance (subject to
increase per Section 4 of Exhibit B) toward the construction of the following
office and restroom improvements:

 

  • Northwest office—Approximately 7, 440 square feet of offices and restrooms
at the north west corner of the interior of the building, and code-required
fixtures as noted on the Space Plan.

 

  • Northeast office—Approximately 5,200 square feet of offices and restrooms at
the north east corner of the interior of the building, and code-required
fixtures as noted on the Space Plan.

 

  • Shipping office—Approximately 740 square feet of offices for shipping and
restrooms at the south side of the interior of the building, and code-required
fixtures as noted on the Space Plan.

 

  • Receiving office—Approximately 740 square feet of offices for receiving at
the north side of the interior of the building. No restrooms or other
code-required fixtures.

 

The Premises currently provide – or Lessor will construct – the following
improvements at Lessor’s sole cost and expense:

 

Dock Equipment:

 

  • Dock Seals: 120 Kelley Model WSH 102WP8 dock seals for 9’ x 10’ doors. 61
will have a 10” projection, 59 will have a 20” projection. They will have a 22
ounce vinyl base, and 40 ounce vinyl wear pleats at 8” on center.

 

  • Dock Lights: 120 Kelley dock lights Model DL-40P with a 40” dual arm dock
light and poly head.

 

  • Dock Doors: Existing Sectional vertical lift, manually operated with
pull-rope, inside lockable doors, with steel “Z” jamb guards, painted safety
yellow.

 

  • Levelers/Trailer Restraints: 61 Kelley Model CM 78-35 mechanical dock
levelers, 7’ x 8’, 35,000 pound capacity, with a 16” llp, brush weatherseals,
24” wide by 10” high by 4 ½” thick bumpers. 61 Kelley Star 1 manual trailer
restraints, with manual red/green light package. Height of Dock: 48 inches.

 

  • 59 Kelley Model EOD 72-30 Edge-O-Dock levelers 72” wide with a 30,000 pound
capacity.

 

EXHIBIT C

-6-



--------------------------------------------------------------------------------

Floor:

 

  • Floor Sealer/Caulking: Floor is sealed with Lapidolith sealer in strict
accordance with manufacturers specifications. 100% of the floor joints shall be
caulked with Metzger – McGuire MM80.

 

  • Bollards: An allowance of ten (10) bollards for exterior pad mounted
equipment, transformers and gas risers.

 

Risk Protection:

 

  • Fire Sprinkler System: Fully automatic wet pipe fire sprinkler system, 75
psi ESFR, with pump, hydrants, alarms and all other requirements as required to
comply with all applicable codes. Riser assembly shall include mechanical alarm
valves. System control valves shall either be user mounted with wall post
extensions or exterior post indicator lights as required by local fire
authorities. All required devices for central station alarm systems interface
shall be provided.

 

  • Emergency Egress Lighting: All emergency egress lighting shall comply with
all applicable codes with no less than 20% fitted with emergency battery packs.

 

  • Fire extinguishers shall be provided per code.

 

  • Fire alarm notification devices shall be provided as per code.

 

Mechanical:

 

  • Building Ventilation: Building ventilation will accommodate one (1) air
change per hour.

 

  • Battery Charger Area: Battery charger area to include fifty-one (51)
stations. Fourteen (14), 480 volt, 30-amp circuits to be provided to feed
chargers, installed within 100 feet of the existing electrical service. Each
circuit to have its own breaker. 1500 square foot epoxy coated floor slab area
and free standing eye wash station to be included in this area. Location to be
determined based on final building layout.

 

Electrical:

 

  • Warehouse Lighting: Lighting type to be metal halide in the warehouse. 25
foot candles at 36” throughout building area and 50 foot candles at 36” AFF at
staging areas. Location determined.

 

  • Electrical Service: 2000 amp main service, 277/480 volt, 3 phase 4 wire
expandable to 4000 amps.

 

EXHIBIT C

-7-



--------------------------------------------------------------------------------

  • Exit lights: Existing LED-type exit lights fitted with emergency battery
packs.

 

  • Truck Gates: Two (2) motorized sliding gates with remote controlled truck
access. Motorized gates to be placed at east end of the building on each side of
the respective truck courts. Two (2) manual sliding gates on the west side of
the building. Motorized gates to be placed in proximity to the office pod.

 

Site:

 

  • Perimeter Fencing: Wrought iron 8’ to secure trailer parking area on east
side of the property.

 

  • 12 x 9 Guardhouse furnished with utilities, including restroom, installed at
specified location.

 

  • Bollards on east side of building to separate truck/trailer parking from
employee parking.

 

  • East and west driveways to be shaved down to accommodate truck access.

 

EXHIBIT C

-8-



--------------------------------------------------------------------------------

SCHEDULE 1-B

 

FEBRUARY 18, 2004 RACKING PLAN

 

[schematics omitted]

 



--------------------------------------------------------------------------------

SCHEDULE 1-C

 

SPACE PLAN

BUILDING TENANT IMPROVEMENTS

 

[schematics omitted]

 



--------------------------------------------------------------------------------

SCHEDULE 2

 

LIST OF TRAILER PARKING IMPROVEMENTS

 

Trailer Parking Expansion—surface improvements on the east side of the property
to be constructed to accommodate 114 trailer parking stalls. Expansion includes
engineering, staking, grading, excavation, curb, gutter, drainage structure,
site lighting, retaining wall, dolly pad(s), wrought iron 8’ perimeter fencing,
protective bollards, striping, and landscaping as required.

 